

jpmorgan [jpmorgan.jpg]
 
[U.S. CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


dated as of July 28, 2006


among


STORM CAT ENERGY (USA) CORPORATION,


STORM CAT ENERGY CORPORATION,


THE LENDERS PARTY HERETO,


and


JPMORGAN CHASE BANK, N.A.,


as Global Administrative Agent

 
 

--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC.,


as Sole Book Manager and Lead Arranger


--------------------------------------------------------------------------------


 
 ARTICLE I 
DEFINITIONS
Section 1.1
 
Defined Terms
 
1
Section 1.2
 
Classification of Loans and Borrowings
 
24
Section 1.3
 
Terms Generally
 
24
Section 1.4
 
Accounting Terms; GAAP
 
24
Section 1.5
 
Designation and Conversion of Restricted and Unrestricted Subsidiaries.
 
25
 
 ARTICLE II
THE CREDITS
Section 2.1
 
Commitments
 
26
Section 2.2
 
Loans and Borrowings
 
26
Section 2.3
 
Requests for Borrowings
 
27
Section 2.4
 
Letters of Credit
 
27
Section 2.5
 
Funding of Borrowings
 
31
Section 2.6
 
Interest Elections
 
32
Section 2.7
 
Global Borrowing Base
 
33
Section 2.8
 
Termination and Reduction of Commitments
 
38
Section 2.9
 
Repayment of Loans; Evidence of Debt
 
38
Section 2.10
 
Prepayment of Loans
 
38
Section 2.11
 
Fees
 
39
Section 2.12
 
Interest
 
41
Section 2.13
 
Alternate Rate of Interest
 
42
Section 2.14
 
Illegality
 
43
Section 2.15
 
Increased Costs
 
44
Section 2.16
 
Break Funding Payments
 
45
Section 2.17
 
Taxes
 
46
Section 2.18
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
48
Section 2.19
 
Mitigation Obligations; Replacement of Lenders
 
49
 
 ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1
 
Organization; Powers
 
50
Section 3.2
 
Authorization; Enforceability
 
50
Section 3.3
 
Approvals; No Conflicts
 
51
Section 3.4
 
Financial Condition; No Material Adverse Change
 
51
Section 3.5
 
Properties
 
51
Section 3.6
 
Litigation
 
52
Section 3.7
 
Compliance with Laws and Agreements
 
52
Section 3.8
 
Investment Company Status
 
52
Section 3.9
 
Taxes
 
52
Section 3.10
 
ERISA
 
52
Section 3.11
 
Disclosure
 
53
Section 3.12
 
Subsidiaries
 
53
Section 3.13
 
Insurance
 
53
Section 3.14
 
Labor Matters
 
53
Section 3.15
 
Priority; Security Matters
 
53

 
i

--------------------------------------------------------------------------------


 
Section 3.16
 
Environmental Matters
 
54
Section 3.17
 
Solvency
 
55
Section 3.18
 
Use of Credit
 
55
Section 3.19
 
Claims and Liabilities
 
55
 
 ARTICLE IV
CONDITIONS
Section 4.1
 
Effectiveness
 
55
Section 4.2
 
Initial Loan
 
56
Section 4.3
 
Each Credit Event
 
59
 
 ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.1
 
Financial Reporting; Notices and Other Information
 
60
Section 5.2
 
Notice of Material Events
 
62
Section 5.3
 
Information Regarding Collateral
 
63
Section 5.4
 
Existence; Conduct of Business
 
63
Section 5.5
 
Payment of Obligations
 
63
Section 5.6
 
Maintenance of Properties
 
63
Section 5.7
 
Insurance
 
64
Section 5.8
 
Casualty and Condemnation
 
64
Section 5.9
 
Books and Records; Inspection Rights
 
64
Section 5.10
 
Compliance with Laws
 
64
Section 5.11
 
Use of Proceeds and Letters of Credit
 
63
Section 5.12
 
Additional Subsidiaries
 
65
Section 5.13
 
Unrestricted Subsidiaries
 
65
Section 5.14
 
Environmental Matters
 
65
Section 5.15
 
Further Assurances; Title Data.
 
65
 
 ARTICLE VI
FINANCIAL COVENANTS
Section 6.1
 
Ratio of Total Funded Debt to EBITDA
 
68
Section 6.2
 
Ratio of Current Assets to Current Liabilities
 
68
 
 ARTICLE VII
NEGATIVE COVENANTS
Section 7.1
 
Indebtedness; Certain Equity Securities
 
68
Section 7.2
 
Liens
 
69
Section 7.3
 
Fundamental Changes
 
70
Section 7.4
 
Investments, Loans, Advances, Guarantees and Acquisitions
 
71
Section 7.5
 
Asset Sales
 
72
Section 7.6
 
Sale and Leaseback Transactions
 
72
Section 7.7
 
Hedging Agreements
 
72
Section 7.8
 
Restricted Payments; Certain Payments of Indebtedness
 
73
Section 7.9
 
Transactions with Affiliates
 
73
Section 7.10
 
Restrictive Agreements
 
73
Section 7.11
 
No Action to Affect Security Documents
 
74

 
ii

--------------------------------------------------------------------------------


 
 ARTICLE VIII
EVENTS OF DEFAULT
Section 8.1
 
Listing of Events of Default
 
74
Section 8.2
 
Action if Bankruptcy
 
76
Section 8.3
 
Action if Other Event of Default
 
76
 
 ARTICLE IX
AGENTS
 
 ARTICLE X
MISCELLANEOUS
Section 10.1
 
Notices
 
79
Section 10.2
 
Waivers; Amendments
 
81
Section 10.3
 
Expenses; Indemnity; Damage Waiver
 
82
Section 10.4
 
Successors and Assigns
 
84
Section 10.5
 
Survival
 
86
Section 10.6
 
Counterparts; Effectiveness
 
87
Section 10.7
 
Severability
 
87
Section 10.8
 
Right of Setoff
 
87
Section 10.9
 
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
 
87
Section 10.10
 
WAIVER OF JURY TRIAL
 
88
Section 10.11
 
Headings
 
89
Section 10.12
 
Confidentiality
 
89
Section 10.13
 
Interest Rate Limitation
 
89
Section 10.14
 
Collateral Matters; Hedging Agreements
 
91
Section 10.15
 
Arranger; Other Agents
 
91
Section 10.16
 
Intercreditor Agreement; Loan Documents
 
91
Section 10.17
 
USA PATRIOT Act Notice
 
91
Section 10.18
 
NO ORAL AGREEMENTS
 
92

 
iii

--------------------------------------------------------------------------------



DEFINED TERMS



   
Page No.
ABR
 
1
Act
 
91
Adjusted LIBO Rate
 
1
Administrative Questionnaire
 
1
Affiliate
 
1
Agents
 
1
Agreement
 
1
Allocated Canadian Borrowing Base
 
35
Allocated U.S. Borrowing Base
 
35
Alternate Base Rate
 
2
Annualized EBITDA
 
2
Applicable Lending Office
 
2
Applicable Percentage
 
2
Applicable Rate
 
2
Approved Counterparty
 
3
Approved Country
 
3
Approved Engineer
 
3
Arranger
 
3
Assignment and Assumption
 
3
Authorized Officer
 
3
Availability Period
 
3
Board
 
3
Borrower
 
1
Borrowing
 
4
Borrowing Base Properties
 
4
Borrowing Request
 
4
Business Day
 
4
C$
 
4
Canadian Administrative Agent
 
4
Canadian Borrower
 
4
Canadian Credit Agreement
 
4
Canadian Dollars
 
4
Canadian Lenders
 
4
Canadian Loan Documents
 
4
Canadian Obligations
 
5
Canadian Security Documents
 
5
Capital Lease Obligations
 
5
Casualty Event
 
5
CERCLA
 
5
CERCLIS
 
5
Change in Control
 
5
Change in Law
 
5
Code
 
5

 
iv

--------------------------------------------------------------------------------


 
Collateral
 
6
Combined Applicable Percentage
 
6
Combined Commitments
 
6
Combined Credit Agreements
 
6
Combined Credit Exposure
 
6
Combined LC Exposure
 
6
Combined Lenders
 
6
Combined Loan Documents
 
7
Combined Loans
 
7
Combined Obligations
 
7
Commission
 
7
Commitment
 
7
Commitment Fee
 
7
Control
 
7
Controlled
 
7
Controlling
 
7
Credit Exposure
 
7
Current Assets
 
7
Current Liabilities
 
7
Default
 
8
Deficiency Notification Date
 
37
Disclosed Matters
 
52
dollars
 
8
EBITDA
 
8
Election Notice
 
39
Environmental Laws
 
8
Environmental Liability
 
8
Equity Interests
 
8
Equivalent Amount
 
8
ERISA
 
9
ERISA Affiliate
 
9
ERISA Event
 
9
Eurodollar
 
9
Eurodollar Borrowing
 
24
Eurodollar Loan
 
24
Event of Default
 
74
Exchange Act
 
9
Excluded Taxes
 
9
Facility Guaranty
 
10
Federal Funds Effective Rate
 
10
Fee Letter
 
10
Financing Transactions
 
10
Foreign Lender
 
10
Foreign Subsidiary
 
10
GAAP
 
10
Global Administrative Agent
 
10

 
v

--------------------------------------------------------------------------------


 
Global Borrowing Base
 
11
Global Borrowing Base Allocation Notice
 
35
Global Borrowing Base Deficiency
 
11
Global Borrowing Base Designation Notice
 
34
Global Borrowing Base Utilization Percentage
 
11
Global Effective Date
 
11
Global Effectiveness Notice
 
11
Governmental Approval
 
11
Governmental Authority
 
11
Governmental Rule
 
11
Guarantee
 
11
Guarantor
 
12
Hazardous Material
 
12
Hedging Agreement
 
12
Hedging Obligations
 
12
Highest Lawful Rate
 
90
Hydrocarbon Interests
 
12
Hydrocarbons
 
12
Indebtedness
 
12
Indemnified Taxes
 
13
Indemnitee
 
83
Independent Reserve Report
 
61
Information
 
89
Initial Reserve Report
 
13
Intercreditor Agreement
 
13
Interest Election Request
 
13
Interest Payment Date
 
13
Interest Period
 
14
Internal Reserve Report
 
61
Investment
 
14
Issuing Bank
 
14
LC Disbursement
 
14
LC Exposure
 
14
Lender Affiliate
 
15
Lenders
 
15
Letter of Credit
 
15
LIBO Rate
 
15
Lien
 
15
Loan Document
 
15
Loan Parties
 
16
Loan Value
 
16
Loans
 
16
Margin Stock
 
16
Material Adverse Effect
 
16
Maturity Date
 
16
Moody’s
 
16

 
vi

--------------------------------------------------------------------------------


 
Mortgage
 
16
Mortgaged Property
 
16
Multiemployer Plan
 
17
Net Proceeds
 
17
New York City
 
17
Non-Recourse Debt
 
17
Note
 
17
Obligations
 
17
Oil and Gas Properties
 
17
Organic Documents
 
18
Other Taxes
 
18
Parent
 
1, 18
Participant
 
86
PBGC
 
18
Pension Plan
 
18
Permitted Encumbrances
 
19
Permitted Investments
 
19
Person
 
20
Plan
 
20
Pledge Agreement
 
20
Preferred Equity Interest
 
20
Present Value
 
20
Prime Rate
 
20
Proceeds
 
21
Production Payment
 
21
Property
 
21
Proven Reserves
 
21
Register
 
85
Regulation U
 
21
Related Parties
 
21
Release
 
21
Remedial Action
 
21
Required Lenders
 
22
Reserve Report
 
22
Resource Conservation and Recovery Act
 
22
Restricted Payment
 
22
Restricted Subsidiary
 
22
S&P
 
22
Security Documents
 
22
Solvent
 
22
Statutory Reserve Rate
 
23
subsidiary
 
23
Subsidiary
 
23
Taxes
 
23
Total Funded Debt
 
23
Type
 
23

 
vii

--------------------------------------------------------------------------------


 
U.S.
 
24
U.S. Borrowing Base
 
24
U.S. Borrowing Base Deficiency
 
24
U.S. Dollars
 
8
U.S. Required Lenders
 
24
U.S.$
 
8
UCC Searches
 
23
United States
 
24
Unrestricted Subsidiary
 
24
Unutilized Commitment
 
24
Withdrawal Liability
 
24


viii

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES


EXHIBITS:
   
Exhibit A
 
Form of Compliance Certificate
Exhibit B
 
Form of Assignment and Assumption
Exhibit C-1
 
Form of Borrowing Request
Exhibit C-2
 
Form of Interest Election Request
Exhibit D
 
Form of Facility Guaranty
Exhibit E
 
Form of Pledge Agreement
     
SCHEDULES:
   
Schedule 2.1
 
Commitments
Schedule 3.4
 
Contingent Liabilities; Long Term Commitments; Unrealized Losses
Schedule 3.6
 
Disclosed Matters
Schedule 3.9
 
Taxes
Schedule 3.12
 
Subsidiaries; Restricted Subsidiaries
Schedule 3.13
 
Insurance
Schedule 3.16
 
Environmental Matters
Schedule 7.1(a)(iii)
 
Existing Guarantees of Intercompany Indebtedness
Schedule 7.2
 
Existing Liens
Schedule 7.4
 
Existing Investments
Schedule 7.10
 
Existing Restrictions

 
ix

--------------------------------------------------------------------------------




CREDIT AGREEMENT


THIS CREDIT AGREEMENT, dated as of July 28, 2006, is among STORM CAT ENERGY
(USA) CORPORATION, a Colorado corporation (the “Borrower”), STORM CAT ENERGY
CORPORATION, a corporation amalgamated under the laws of British Columbia
(“Parent”), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Global
Administrative Agent.


WITNESSETH:


WHEREAS, Borrower and Parent have requested that the Lenders provide certain
loans to and extensions of credit on behalf of the Borrower; and


WHEREAS, the Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS
 
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Global Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agents” means each of the Global Administrative Agent and any other agent
appointed hereunder from time to time.


“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

1

--------------------------------------------------------------------------------




“Allocated Canadian Borrowing Base” means from time to time the “Allocated
Canadian Borrowing Base” as determined in accordance with Section 2.7(d)(ii).


“Allocated U.S. Borrowing Base” means from time to time the “Allocated U.S.
Borrowing Base” as determined in accordance with Section 2.7(d)(i).


“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively. If for any reason the Global
Administrative Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate for any reason, including, without limitation,
the inability or failure of the Global Administrative Agent to obtain sufficient
bids or publications in accordance with the terms hereof, the Alternate Base
Rate shall be the Prime Rate until the circumstances giving rise to such
inability no longer exist.


“Annualized EBITDA” means, for purposes of calculating the financial ratio set
forth in Section 6.1 for any fiscal quarter, Parent’s actual EBITDA for such
fiscal quarter ending on the calculation date multiplied by 4.


“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Global Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently set forth in the Register, giving effect to
any assignments made in accordance with Section 10.4 or any decreases in
Commitments made in accordance with this Agreement.


“Applicable Rate” means, for any day and with respect to any Eurodollar Loans,
any ABR Loans or any Commitment Fees payable hereunder, as the case may be, the
applicable rate per annum set forth below in the Global Borrowing Base
Utilization Grid with respect to “Eurodollar Loans,” “ABR Loans” or “Commitment
Fees,” as the case may be, based on the Global Borrowing Base Utilization
Percentage then in effect on such date:

2

--------------------------------------------------------------------------------


 
Global Borrowing Base Utilization Grid


Global Borrowing Base Utilization Percentage:
   
<50
%
 
≥50% <75
%
 
≥75% <90
%
 
≥90
%
Eurodollar Loans:
   
1.250
%
 
1.500
%
 
1.750
%
 
2.000
%
ABR Loans:
   
0
%
 
0
%
 
0.250
%
 
0.500
%
Commitment Fees:
   
0.300
%
 
0.375
%
 
0.375
%
 
0.500
%



Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.


“Approved Counterparty” means (a) any Lender or any Affiliate of any Lender, or
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Hedging Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.


“Approved Country” means the United States or Canada.


“Approved Engineer” means Netherland, Sewell & Associates, Inc., or such other
firm of independent petroleum engineers expert in the matters required to be
performed in connection with the preparation and delivery of an Independent
Reserve Report and reasonably satisfactory to the Global Administrative Agent.


“Arranger” means J.P. Morgan Securities Inc.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Global Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the Global
Administrative Agent.


“Authorized Officer” means the Chief Executive Officer, the President or the
Chief Financial Officer of Parent or Borrower or any other officer of Parent or
Borrower specified as such to the Global Administrative Agent in writing by any
of the aforementioned officers of Parent or Borrower.


“Availability Period” means the period from and including the Global Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” is defined in the preamble.

3

--------------------------------------------------------------------------------




“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


“Borrowing Base Properties” means the Mortgaged Properties and those other Oil
and Gas Properties owned by Borrower, Parent or its Restricted Subsidiaries that
are given value in the determination of the then current Global Borrowing Base.


“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit C-1 or any other form
approved by the Global Administrative Agent.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas and New York City are authorized or
required by law to remain closed.


“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as Canadian administrative agent for the lenders party to the
Canadian Credit Agreement, and any successor thereto.


“Canadian Borrower” means Parent, as the “Borrower” under the Canadian Credit
Agreement.


“Canadian Credit Agreement” means that certain Credit Agreement of even date
herewith among the Canadian Borrower, the Canadian Lenders, the Global
Administrative Agent and the Canadian Administrative Agent, as it may be
amended, supplemented, restated or otherwise modified and in effect from time to
time.


“Canadian Dollars” or “C$” refers to lawful money of Canada.


“Canadian Lenders” means the financial institutions from time to time party to
the Canadian Credit Agreement and their respective successors and permitted
assigns.


“Canadian Loan Documents” means the Canadian Credit Agreement, each Canadian
Security Document, each Hedging Agreement between the Canadian Borrower or any
of its Restricted Subsidiaries and any Canadian Lender or any Affiliate of a
Canadian Lender, any Borrowing Request under the Canadian Credit Agreement, any
Interest Election Request under the Canadian Credit Agreement, any election
notice and any agreement with respect to fees, together with all exhibits,
schedules and attachments thereto, and all other agreements, documents,
certificates, financing statements and instruments from time to time executed
and delivered by a Loan Party (as defined in the Canadian Credit Agreement)
pursuant to or in connection with any of the foregoing.


“Canadian Obligations” means, at any time, the Equivalent Amount in U.S. Dollars
of the sum of (a) the aggregate “Credit Exposure” of the Canadian Lenders under
the Canadian Loan Documents plus (b) all accrued and unpaid interest and fees
owing to the Canadian Lenders under the Canadian Loan Documents plus (c) all
other obligations (monetary or otherwise) of Canadian Borrower or any of its
Restricted Subsidiaries to any Canadian Lender or any of the “Agents” under the
Canadian Credit Agreement, whether or not contingent, arising under or in
connection with any of the Canadian Loan Documents.

 
4

--------------------------------------------------------------------------------


 
“Canadian Security Documents” means the “Security Documents,” as defined in the
Canadian Credit Agreement.


“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.


“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Collateral having a fair market value in excess of U.S. $500,000 (or its
equivalent in other currencies).


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.


“CERCLIS” means the Comprehensive Environmental Response and Liability
Information System as provided for by 40 C.F.R. § 300.5, as amended from time to
time.


“Change in Control” means (a) the failure of Parent to own, directly or
indirectly, 100% of the Equity Interests of Borrower or any other Loan Party, or
(b) a “Change in Control” under the Canadian Credit Agreement.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any Applicable Lending Office of such Lender
or any Issuing Bank or by such Lender’s or any Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all “Mortgaged Property” and “Collateral,” as defined
in all Security Documents.


“Combined Applicable Percentage” means, with respect to any Combined Lender, the
percentage of the total Combined Commitments represented by such Combined
Lender’s Commitment (or, in the case of Canadian Lenders, the “Commitment” of
such Canadian Lender as defined in the Canadian Credit Agreement) with amounts
outstanding in Canadian Dollars being converted into an Equivalent Amount
(calculated by the Global Administrative Agent) of U.S. Dollars solely for this
purpose. If the Combined Commitments have terminated or expired, the Combined
Applicable Percentages shall be determined based upon the Combined Commitments
most recently in effect, after giving effect to any assignments made in
accordance with the Combined Credit Agreements.

 
5

--------------------------------------------------------------------------------


 
“Combined Commitments” means, with respect to each Combined Lender, the
commitment of such Combined Lender to make Loans (or in the case of Canadian
Lenders, “Loans” (as defined in the Canadian Credit Agreement)), expressed as an
amount representing the maximum aggregate amount of such Combined Lender’s
Credit Exposure (or in the case of Canadian Lenders, “Credit Exposure” (as
defined in the Canadian Credit Agreement)) under the Combined Credit Agreements
(with amounts outstanding in Canadian Dollars being converted into an Equivalent
Amount (calculated by the Global Administrative Agent) of U.S. Dollars solely
for this purpose), as such commitment may be reduced or terminated from time to
time pursuant to the Combined Loan Documents. The amount of each Combined
Lender’s Commitment is set forth on Schedule 2.1 to the applicable Combined
Credit Agreement, or in an Assignment and Assumption (as defined in this
Agreement and the Canadian Credit Agreement) pursuant to which such Combined
Lender shall have assumed its Combined Commitment, as applicable, subject to
reduction and termination from time to time pursuant to this Agreement and the
Canadian Credit Agreement. The initial aggregate amount of the Combined Lenders’
Combined Commitments is U.S.$250,000,000.


“Combined Credit Agreements” means this Agreement and the Canadian Credit
Agreement.


“Combined Credit Exposure” means at any time the sum of (a) the aggregate Credit
Exposure of all Lenders hereunder and (b) the Equivalent Amount in U.S. Dollars
of the aggregate “Credit Exposure” (as defined in the Canadian Credit Agreement)
of all Canadian Lenders.


“Combined LC Exposure” means, at any time, the sum of the LC Exposure under this
Agreement and the Equivalent Amount in U.S. Dollars of the “LC Exposure” (as
defined in the Canadian Credit Agreement) under the Canadian Credit Agreement.
The Combined LC Exposure of any Combined Lender at any time shall be its
Combined Applicable Percentage of the total Combined LC Exposure at such time.


“Combined Lenders” means the Lenders hereunder and the Canadian Lenders.


“Combined Loan Documents” means the Loan Documents and the Canadian Loan
Documents.


“Combined Loans” means the loans made by the Combined Lenders to Borrower and
Canadian Borrower pursuant to the Combined Loan Documents.


“Combined Obligations” means the aggregate of the Obligations and the Canadian
Obligations.


“Commission” means the U.S. Securities and Exchange Commission, or any
Governmental Authority in the United States succeeding to any or all of the
functions thereof.

 
6

--------------------------------------------------------------------------------


 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.8, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.4, and (c)
terminated pursuant to Section 8.2 or Section 8.3. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.1, or in the Register following
any Assignment and Assumption to which such Lender is a party. The initial
aggregate amount of the Commitments of the Lenders is U.S.$250,000,000.


“Commitment Fee” is defined in Section 2.11(a).


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.


“Current Assets” means, with respect to Parent and its Subsidiaries on a
consolidated basis, as of any date of determination, the sum of (a) the current
assets of Parent and its Subsidiaries on a consolidated basis at such time
determined in accordance with GAAP, plus (b) the current Unutilized Commitment
at such time, minus (c) current FASB 133 and FASB 143 assets,


“Current Liabilities” means, with respect to Parent and its Subsidiaries on a
consolidated basis, as of any date of determination, the sum of the current
obligations of Parent and its Subsidiaries, excluding amounts “due to or due
from” Parent and/or Subsidiaries, on a consolidated basis at such time
determined in accordance with GAAP, excluding therefrom (a) any current
liabilities to pay principal due on the Loans, and (b) current FASB 133 and FASB
143 liabilities.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deficiency Notification Date” is defined in Section 2.7(f).


“Disclosed Matters” is defined in Section 3.6(a).


“dollars” or “U.S. Dollars” or “U.S.$” refers to lawful money of the United
States of America.


“EBITDA” means, for any period, the consolidated net income of Parent and its
Subsidiaries for such period (excluding any extraordinary gains and losses from
consolidated net income) before deduction for interest expense, depreciation,
depletion expense, amortization expense, federal, provincial, territorial and
state income taxes and other non-cash charges (including, but not limited to,
stock option grants, warrants, and similar non-cash charges) and expenses
incurred by Parent and its Subsidiaries; provided, however, that any calculation
of EBITDA hereunder shall be (a) in all respects acceptable to, and approved by,
the Global Administrative Agent, and (b) made using an EBITDA calculated on a
pro forma basis (inclusive of any acquisitions and/or divestitures, if any, made
during the relevant calculation period and, if any such acquisition or
divestiture has a value in excess of U.S.$500,000, as if such acquisition or
divestiture had occurred on the first day of such period).

7

--------------------------------------------------------------------------------


 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters (including without limitation the Environmental Protection
Enhancement Act (Alberta) and the Canadian Environmental Protection Act).


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.


“Equivalent Amount” means as at any date the amount of Canadian Dollars into
which an amount of U.S. Dollars may be converted, or the amount of U.S. Dollars
into which an amount of Canadian Dollars may be converted, in either case at The
Bank of Canada mid-point noon spot rate of exchange for such date in Toronto at
approximately 12:00 noon, Toronto time on such date.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.


“ERISA Affiliate” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Parent, are treated as a
single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code or
Section 4001 of ERISA.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Parent or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by Parent or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by Parent or any ERISA
Affiliate of any Withdrawal Liability; or (g) the receipt by Parent or any ERISA
Affiliate of any notice concerning the determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

8

--------------------------------------------------------------------------------


 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Section 8.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under Section
2.19(b)), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new Applicable Lending Office) or is attributable to such Foreign
Lender’s failure to comply with Section 2.17(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding tax pursuant
to Section 2.19(a).


“Facility Guaranty” means a guaranty dated as of the Global Effective Date or
otherwise delivered pursuant to the Loan Documents, made by each Loan Party
(other than Parent, Borrower and any Foreign Subsidiary) in favor of the Global
Administrative Agent, substantially in the form of Exhibit D, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents. The term
“Facility Guaranties” shall include each and every Facility Guaranty executed
and delivered by a Loan Party (other than Parent, Borrower and any Foreign
Subsidiary) hereunder.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Global Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
9

--------------------------------------------------------------------------------


 
“Fee Letter” means that certain Fee Letter dated as of the date hereof, by and
between Parent and JPMorgan Chase Bank, N.A., as such letter may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Loan Documents.


“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof, or
the District of Columbia.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Global Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity
as global administrative agent for the Combined Lenders, and its successors.


“Global Borrowing Base” means the “Global Borrowing Base” as determined from
time to time pursuant to Section 2.7.


“Global Borrowing Base Allocation Notice” is defined in Section 2.7(d)(iii).


“Global Borrowing Base Deficiency” means, at the time of determination, the
amount by which (a) the Combined Credit Exposure of all Combined Lenders exceeds
(b) the then current Global Borrowing Base.


“Global Borrowing Base Designation Notice” is defined in Section 2.7(b).


“Global Borrowing Base Utilization Percentage” means, at any time of
determination, an amount (expressed as a percentage) equal to the quotient of
(a) the Combined Credit Exposure divided by (b) the Global Borrowing Base.


“Global Effective Date” means the date on which the conditions specified in
Section 4.2 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).


“Global Effectiveness Notice” means a notice and certificate of Borrower and
Parent properly executed by an Authorized Officer of Borrower and Parent
addressed to the Combined Lenders and delivered to the Global Administrative
Agent whereby Borrower and Parent certify satisfaction and/or waiver of all the
conditions precedent to the effectiveness under Section 4.2 of each Combined
Credit Agreement.
 
10

--------------------------------------------------------------------------------


 
“Governmental Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, or with, (b) any required notice
to, (c) any declaration of or with, or (d) any registration by or with, any
Governmental Authority.


“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.


“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, whether now or hereafter in effect.


“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness, net
worth, working capital or earnings of any Person or any production or revenues
generated by (or any capital or other expenditures incurred in connection with
the acquisition and exploitation of, exploration for, development of or
production from) any Hydrocarbons, or a guarantee of the payment of dividends or
other distributions upon the Equity Interests of any Person, including, without
limitation, causing a bank, surety company or other financial institution or
similar entity to issue a letter of credit, surety bond or other similar
instrument for the benefit of another Person, but excluding any such
endorsements, contingent agreement or contingent liability for collection or
deposit in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning.


“Guarantor” means, collectively, (a) each Loan Party (other than Parent,
Borrower and any Foreign Subsidiary) that executes and delivers a Facility
Guaranty, including each Loan Party that is required to execute a Facility
Guaranty pursuant to Section 5.12.


“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, and any petroleum, petroleum products or
petroleum distillates and associated oil or natural gas exploration, production
and development wastes that are not exempted or excluded from being defined as
“hazardous substances”, “hazardous materials”, “hazardous wastes” and “toxic
substances” under such Environmental Laws.
 
11

--------------------------------------------------------------------------------


 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement among
Borrower, Parent or its Restricted Subsidiaries and any Person.


“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities of such Person arising
in connection with or as a result of early or premature termination of a Hedging
Agreement, whether or not occurring as a result of a default thereunder) of such
Person under a Hedging Agreement.


“Highest Lawful Rate” is defined in Section 10.13(b).


“Hydrocarbon Interests” means all rights, titles and interests in and to oil and
gas leases, oil, gas and mineral leases, other Hydrocarbon leases, mineral
interests; mineral servitudes, overriding royalty interests, royalty interests,
net profits interests, production payment interests, and other similar
interests.


“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of Property or services (excluding earn-outs and
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations of
such Person with respect to any arrangement, directly or indirectly, whereby
such Person or its Subsidiaries shall sell or transfer any material asset, and
whereby such Person or any of its Subsidiaries shall then or immediately
thereafter rent or lease as lessee such asset or any part thereof, (j) all
recourse and support obligations of such Person or any of its Subsidiaries with
respect to the sale or discount of any of its accounts receivable, and (k) all
obligations of such Person with respect to Production Payments sold by such
Person or any prepayments for oil and gas production or other similar
agreements. The Indebtedness of any Person shall include, without duplication,
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.


“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
12

--------------------------------------------------------------------------------


 
“Indemnitee” is defined in Section 10.3(b).


“Independent Reserve Report” is defined in Section 5.1(e).


“Information” is defined in Section 10.12.


“Initial Reserve Report” means the Independent Reserve Report delivered to the
Global Administrative Agent dated effective as of June 30, 2006, with respect to
the Oil and Gas Properties of Borrower, a true and correct copy of which has
been delivered to the Global Administrative Agent and the Lenders.


“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith, by and among the Global Administrative Agent, the Canadian
Administrative Agent and the Combined Lenders, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the Loan
Documents.


“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.6, in substantially the form of Exhibit
C-2 or any other form approved by the Global Administrative Agent.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, in the calendar month that is one, two or three months (or,
with the consent of each Lender, six months) thereafter, as Borrower may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period, and (c) no Interest Period may end later
than the last day of the Availability Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Internal Reserve Report” is defined in Section 5.1(e).


“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding 180
days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business) or (c) the entering into of any
Guarantee of Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.
 
13

--------------------------------------------------------------------------------


 
“Issuing Bank” means JPMorgan Chase Bank, N.A. and each Lender that agrees to
act as an issuer of Letters of Credit hereunder at the request of the Global
Administrative Agent, in each case, in its capacity as the issuer of Letters of
Credit hereunder. Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.


“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


“Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender, and with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.


“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing the British Bankers Association Interest Settlement
Rate for such Service, as determined by the Global Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity equal to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of U.S.$5,000,000 and
for a maturity equal to such Interest Period are offered by the principal London
office of the Global Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
 
14

--------------------------------------------------------------------------------


 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, collateral assignment or security
interest in, on or of such asset, including, without limitation, encumbrances
created by the posting of a Letter of Credit, and (b) the interest of a vendor
or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset to secure
Indebtedness.


“Loan Document” means (a) this Agreement, the Notes, the Security Documents, the
Fee Letter, the Intercreditor Agreement, the Facility Guaranties, the Hedging
Agreements between Borrower, Parent or any of its Restricted Subsidiaries and
any Lender or any Affiliate of a Lender, any Borrowing Request, any Interest
Election Request, any election notice, any agreement with respect to fees
described in Section 2.11, and (b) each other agreement, document or instrument
delivered by Parent, Borrower or any other Loan Party in connection with this
Agreement, as amended, supplemented, restated or otherwise modified from time to
time. For avoidance of doubt, the term “Loan Document” shall not include the
Canadian Loan Documents.


“Loan Parties” means Parent, Borrower and any other Affiliate or Restricted
Subsidiary of Parent that executes a Loan Document, for so long as such Loan
Document is in effect.


“Loan Value” means, with respect to the Borrowing Base Properties, the value
which the Global Administrative Agent, in its sole discretion, attributes to the
Borrowing Base Properties (or a particular Borrowing Base Property) in its
calculation of the Global Borrowing Base and the U.S. Borrowing Base.


“Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.


“Margin Stock” means “margin stock” within the meaning of Regulation U.


“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, operations or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties (as defined herein and in
the Canadian Credit Agreement) to perform any of their respective obligations
under the Combined Loan Documents or (c) the rights of or benefits available to
the Combined Lenders under any of the Combined Loan Documents, as the case may
be.


“Maturity Date” means July 28, 2010.


“Moody’s” means Moody’s Investors Service, Inc.

15

--------------------------------------------------------------------------------


 
“Mortgage” means any Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement, Financing Statement and Fixture Filing (a) dated
as of the Global Effective Date or (b) otherwise delivered pursuant to the Loan
Documents, in form and substance satisfactory to the Global Administrative
Agent, executed and delivered by Borrower or any other Loan Party (other than
Foreign Subsidiaries), as the case may be, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement and the other Loan Documents. The term “Mortgage” shall include each
mortgage supplement after execution and delivery of such mortgage supplement.
The term “Mortgages” shall include each and every Mortgage executed and
delivered by each of Borrower, Parent and its Restricted Subsidiaries hereunder.


“Mortgaged Property” means, initially, each Oil and Gas Property on which a Lien
has been granted pursuant to Section 4.2(b)(vi), and includes each other Oil and
Gas Property with respect to which a Mortgage is granted pursuant to Section
5.12 or Section 5.15. The term “Mortgaged Property” shall not include an Oil and
Gas Property with respect to which a Lien has been released and not re-granted
pursuant to the provisions of Section 5.15(a).


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
by Borrower, Parent and its Restricted Subsidiaries in respect of such event
including (i) any cash received in respect of any non-cash proceeds, but only as
and when received, (ii) in the case of a casualty, insurance proceeds and (iii)
in the case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out of pocket
expenses paid by Borrower, Parent and its Restricted Subsidiaries to third
parties (other than Affiliates) in connection with such event, (ii) in the case
of a sale, transfer or other disposition of an asset (including pursuant to a
sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by Borrower, Parent
and its Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by Borrower, Parent and its Restricted
Subsidiaries, and (iv) the amount of any reserves established by Borrower,
Parent and its Restricted Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of
Parent).


“New York City” means New York, New York.


“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which the holder or holders thereof (a) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
assets and Property of such Unrestricted Subsidiary and/or one or more of its
Subsidiaries and/or any other Person (other than Borrower, Parent and/or any
Restricted Subsidiary), and (b) shall have no direct or indirect recourse
(including by way of guaranty or indemnity) to Borrower, Parent or any
Restricted Subsidiary or to any of the assets or Property of Borrower, Parent or
any Restricted Subsidiary, whether for principal, interest, fees, expenses or
otherwise.

16

--------------------------------------------------------------------------------


 
“Note” means any promissory note delivered pursuant to Section 2.9(e).


“Obligations” means, at any time, the sum of (a) the aggregate Credit Exposure
of the Lenders under the Loan Documents plus (b) all accrued and unpaid interest
and fees owing to the Lenders under the Loan Documents plus (c) all Hedging
Obligations in connection with all Hedging Agreements between Borrower, Parent
or any of its Restricted Subsidiaries and any Lender or any Affiliate of a
Lender plus (d) all other obligations (monetary or otherwise) of Borrower,
Parent or any Restricted Subsidiary to any Lender or any Agent, whether or not
contingent, arising under or in connection with any of the Loan Documents.


“Oil and Gas Properties” means the Hydrocarbon Interests; any Property now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, joint venture agreements, contracts and other agreements which
relate to any of the Hydrocarbon Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, the lands covered thereby and all oil
in tanks and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
profits á prendre, hereditaments, appurtenances and any Property in anywise
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests,
Property, rights, titles, interests and estates described or referred to above,
including any and all Property, real or personal, now owned or hereinafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
Property (excluding drilling rigs, automotive equipment or other personal
Property which may be on such premises for the purpose of drilling a well or for
other similar temporary uses) and including any and all oil wells, gas wells,
water wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.


“Organic Documents” means, relative to any Person, its articles of organization,
formation or incorporation (or comparable document), its by-laws or operating
agreement and all partnership agreements, limited liability company or operating
agreements and similar arrangements applicable to ownership.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
17

--------------------------------------------------------------------------------


 
“Parent” is defined in the preamble.


“Participant” is defined in Section 10.4(e).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Parent or any ERISA
Affiliate may have liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.


“Permitted Encumbrances” means:


(a) Liens imposed by any Governmental Rule for Taxes that are not yet due or are
being contested in compliance with Section 5.5;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law or arising in the ordinary course of business and in
each case, securing obligations that are not overdue by more than 45 days or are
being contested in compliance with Section 5.5;


(c) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(d) pledges or deposits under worker’s compensation, unemployment insurance and
other social security or similar legislation made in the ordinary course of
business;


(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by any Governmental Rule or arising in the ordinary course
of business that do not secure any Indebtedness and do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of Borrower, Parent or any of its Restricted Subsidiaries;


(g) Liens permitted by the Canadian Credit Agreement or any of the other
Combined Loan Documents; and


(h) any (i) interest or title of a lessor under any lease of real property
entered into by Parent, Borrower or any Restricted Subsidiary in the ordinary
course of its business and covering only the assets so leased or liens in favor
of a lessor created by statute or by the terms of a lease, and (ii) interests or
rights of a creditor of a landlord pursuant to a subordination or other similar
agreement entered into in the ordinary course of business covering only the
property subject to the terms of such lease;
 
18

--------------------------------------------------------------------------------


 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing any Indebtedness for borrowed money.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada or any
province thereof (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one (1) year from the date of acquisition thereof;


(b) Investments in commercial paper (i) rated A-1, P-1, R-1 low or A-1 or better
by S&P, Moody’s, Dominion Bond Rating Service Limited or Canada Bond Rating
Service, respectively, maturing not more than 90 days from the date of
acquisition thereof or (ii) rated A-2 or better (but less than A-1) or P-2 or
better (but less than P-1) by S&P or Moody’s, respectively, maturing not more
than 30 days from the date of acquisition thereof; and


(c) Investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or Canada or any State or Province thereof
which has a combined capital and surplus and undivided profits of not less than
U.S.$500,000,000.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Parent or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledge Agreement” means a Pledge Agreement, dated as of the Global Effective
Date or otherwise delivered pursuant to the Loan Documents, in form and
substance satisfactory to the Global Administrative Agent, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Loan Documents. The term “Pledge Agreements” shall include each and
every Pledge Agreement executed and delivered pursuant to the Loan Documents.


“Preferred Equity Interest” means any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either (a)
matures, (b) is redeemable (whether mandatorily or otherwise) at the option of
the holder thereof for any consideration other than shares of common stock or
(c) is convertible or exchangeable for Indebtedness or other Preferred Equity
Interests, in each case, in whole or in part, prior to the date which is 91 days
after the earlier of (i) the Maturity Date or (ii) the date on which the
Combined Obligations have been paid in full and the Combined Commitments have
terminated and all Letters of Credit have expired or terminated.

19

--------------------------------------------------------------------------------


 
“Present Value” means, at any time, the calculation of the present value of
future cash flows based upon the then-effective Reserve Report for Proven
Reserves from Oil and Gas Properties located within an Approved Country,
utilizing the customary discount rates and price deck of the Global
Administrative Agent.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Global Administrative Agent as its prime rate in effect at its
principal office in New York City. Without notice to Borrower, Parent or any
other Person, the Prime Rate shall change automatically from time to time as and
in the amount by which such prime rate shall fluctuate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Global Administrative Agent may make
commercial loans and other loans at rates of interest at, above or below the
Prime Rate. For purposes of this Agreement, any change in the Alternate Base
Rate due to a change in the Prime Rate shall be effective on the date such
change in the Prime Rate is announced.


“Proceeds” means, with respect to any event, the cash proceeds received in
respect of such event including any cash received in respect of any non-cash
proceeds, but only as and when received.


“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of Borrower, Parent or any of its Restricted Subsidiaries
which is payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Proven Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind pipe oil and gas reserves), and “proved undeveloped
oil and gas reserves,” as such terms are defined by the Commission in its
standards and guidelines.


“Register” has the meaning set forth in Section 10.4(c).


“Regulation U” means any of Regulations T, U or X of the Board from time to time
in effect and shall include any successor or other regulations or official
interpretations of the Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying Margin Stock and which is
applicable to member banks of the Federal Reserve System or any successor
Person.
 
20

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” means a “release,” as such term is defined in CERCLA.


“Remedial Action” means any action under Environmental Laws required to (a)
clean up, remove, treat, dispose of, abate, or in any other way address
Hazardous Materials in the environment, (b) prevent the Release or threat of a
Release or minimize the further Release of Hazardous Materials, or (c)
investigate and determine if a remedial response is needed and to design such a
response and any post-remedial investigation, monitoring, operation, and
maintenance and care.


“Required Lenders” means, at any time, the Combined Lenders having in the
aggregate at least 66-2/3% of the aggregate total Combined Commitments under the
Combined Loan Documents, or, if the Combined Commitments have been terminated,
Combined Lenders holding at least 66-2/3% of the aggregate unpaid principal
amount of the outstanding Combined Credit Exposure.


“Reserve Report” means the Initial Reserve Report and any other Independent
Reserve Report or Internal Reserve Report delivered pursuant to Section 2.7 or
Section 5.1(e), in form and substance reasonably satisfactory to the Global
Administrative Agent, prepared at the sole cost and expense of Borrower (a) by
an Approved Engineer or (b) by Borrower’s internal petroleum engineers, as the
case may be, which shall evaluate the Proven Reserves attributable to the Oil
and Gas Properties owned directly by Borrower, Parent and/or its Restricted
Subsidiaries, as of the immediately preceding December 31 or June 30. Each
Reserve Report shall set forth volumes, projections of the future rate of
production, Hydrocarbons prices, escalation rates, discount rate assumptions,
and net proceeds of production, present value of the net proceeds of production,
operating expenses and capital expenditures, in each case based upon updated
economic assumptions reasonably acceptable to the Global Administrative Agent.


“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property, real, personal or mixed) with respect to any
Equity Interests in Borrower, Parent or Restricted Subsidiary, or any payment
(whether in cash, securities or other Property, real, personal or mixed),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Borrower, Parent or any Restricted Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in Borrower, Parent
or any Restricted Subsidiary.


“Restricted Subsidiary” means any Subsidiary of Parent that is not an
Unrestricted Subsidiary.


“S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency.
 
21

--------------------------------------------------------------------------------




“Security Documents” means each Facility Guaranty, each Mortgage, each Pledge
Agreement, each Canadian Security Document and each other instrument or document
executed and delivered pursuant to Section 5.12 or Section 5.15 or pursuant to
the Loan Documents to secure any of the Obligations.


“Solvent” means, with respect to any Person at any time, a condition under which
(a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; and (b) such
Person is able to pay all of its liabilities as such liabilities mature. For
purposes of this definition (i) the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and diligent business person could obtain for such asset
from an interested buyer who is willing to purchase such asset under ordinary
selling conditions.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Global Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
fundings and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.


“subsidiary” means, with respect to any Person (the “parent”) at any date any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of Parent.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Total Funded Debt” means all Indebtedness of Parent and its Subsidiaries,
without duplication, on a consolidated basis described under (i) clauses (a),
(b), (g), (h) and (i) of the definition thereof, and (ii) clauses (e) and (f) of
the definition thereof but only with respect to Indebtedness referred to in
clauses (a), (b), (g), (h) and (i) of the definition thereof.
 
22

--------------------------------------------------------------------------------


 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“UCC Searches” means central and local current financing statement searches from
each state in which any Collateral or a Borrowing Base Property is located, and
such other jurisdictions as the Global Administrative Agent may request,
covering each Loan Party together with copies of all financing statements listed
in such searches.


“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.


“Unrestricted Subsidiary” means any Subsidiary of Parent that is not a
Restricted Subsidiary or which Parent has designated in writing to the Global
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 1.5
and all subsidiaries of such Person. As of the date of this Agreement, the
Unrestricted Subsidiaries are designated on Schedule 3.12 as such.


“Unutilized Commitment” means, at the time of determination, the amount by which
(a) the lowest of (i) the aggregate amount of the Commitments of all Lenders at
such time, (ii) the amount of the U.S. Borrowing Base as then in effect at such
time, and (iii) the amount of the Allocated U.S. Borrowing Base as then in
effect at such time, exceeds (b) the amount of the aggregate Credit Exposure of
the Lenders at such time.


“U.S. Borrowing Base” means the “U.S. Borrowing Base” as determined from time to
time pursuant to Section 2.7.


“U.S. Borrowing Base Deficiency” means the amount by which (a) the aggregate
Credit Exposure of the Lenders exceeds (b) the lesser of (i) the then current
U.S. Borrowing Base and (ii) the then current Allocated U.S. Borrowing Base.


“U.S. Required Lenders” means, at any time, the Lenders having in the aggregate
at least 66-2/3% of the aggregate total Commitments under the Loan Documents,
or, if the Commitments have been terminated, the Lenders holding at least
66-2/3% of the aggregate unpaid principal amount of the outstanding Credit
Exposure.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing”).
 
Section 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, provided such successors and assigns are permitted by the Loan
Documents, c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
 
23

--------------------------------------------------------------------------------


 
Section 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Parent
notifies the Global Administrative Agent that Parent requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date of this Agreement in GAAP or in the application thereof on the operation of
such provision (or if the Global Administrative Agent notifies Borrower or
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
Section 1.5 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.


(a) Unless designated as an Unrestricted Subsidiary on Schedule 3.12 as of the
date of this Agreement or thereafter in writing to the Global Administrative
Agent, any Person that becomes a Subsidiary of Parent or any of its Restricted
Subsidiaries (including Borrower) shall be classified as a Restricted
Subsidiary.
 
(b) Parent may designate any Subsidiary of Parent (other than Borrower)
(including a newly formed or newly acquired Subsidiary) as an Unrestricted
Subsidiary if i) after giving effect to such designation, no Default would exist
as a result of a breach of Section 5.13 and ii) such designation is deemed to be
an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value of Parent’s direct and indirect ownership interest in such
Subsidiary and such Investment would be permitted to be made at the time of such
designation under Section 7.4(h). Except as provided in this Section 1.5(b), no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.


(c) Parent may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, iii) the representations
and warranties of Borrower, Parent and its Restricted Subsidiaries contained in
each of the Loan Documents are true and correct on and as of such date as if
made on and as of the date of such redesignation (or, if stated to have been
made expressly as of an earlier date, were true and correct as of such date),
iv) no Default would exist, and v) Borrower and Parent comply with the
requirements of Section 5.12 and Section 5.15. Any such designation shall be
treated as a cash dividend in an amount equal to the fair market value of
Parent’s direct and indirect ownership interest in such Subsidiary for purposes
of the limitation on Investments under Section 7.4(h).
 
24

--------------------------------------------------------------------------------




(d) If, during any period, a Subsidiary is redesignated as either “Restricted”
or “Unrestricted,” then for purposes of the calculation of EBITDA for such
period, such Subsidiary shall be deemed to have been redesignated as of the
first day of the relevant period.


ARTICLE II
THE CREDITS
 
Section 2.1 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans in U.S. Dollars to Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in e) the Credit Exposure of any Lender exceeding the lowest of (1) the
Commitment of such Lender, (2) such Lender’s Applicable Percentage of the U.S.
Borrowing Base then in effect, or (3) such Lender’s Applicable Percentage of the
Allocated U.S. Borrowing Base then in effect, or f) the aggregate amount of the
Credit Exposure of all Lenders exceeding the lowest of (1) the aggregate
Commitments of all of the Lenders, (2) the U.S. Borrowing Base then in effect,
or (3) the Allocated U.S. Borrowing Base then in effect. Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, prepay and reborrow Loans.
 
Section 2.2 Loans and Borrowings.


(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Applicable Percentages.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.


(b) Subject to Section 2.13 and Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
U.S.$500,000 and not less than U.S.$1,000,000 (including any continuation or
conversion of existing Loans made in connection therewith). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of U.S.$500,000 and not less than U.S. $1,000,000
(including any continuation or conversion of existing Loans made in connection
therewith); provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire Unutilized Commitment, if less. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of five (5) Eurodollar Borrowings outstanding.
 
25

--------------------------------------------------------------------------------


 
(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
Section 2.3 Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Global Administrative Agent of such request by telephone g) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, Dallas, Texas time,
three Business Days before the date of the proposed Borrowing or h) in the case
of an ABR Borrowing, not later than 10:00 a.m., Dallas, Texas time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy (or
other electronic transmission approved by the Global Administrative Agent) to
the Global Administrative Agent of a written Borrowing Request executed by an
Authorized Officer of Borrower, substantially in the form of Exhibit C-1 or
otherwise in a form approved by the Global Administrative Agent. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.2:


(i) the aggregate amount of the requested Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Global
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
Section 2.4 Letters of Credit.


(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the issuance of Letters of Credit for its own account or the account of
any Restricted Subsidiary, in a form reasonably acceptable to the Global
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by Borrower to, or
entered into by Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

26

--------------------------------------------------------------------------------


 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), Borrower shall hand-deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to an Issuing Bank and the Global
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Loan Party for whose account such Letter of Credit shall
be issued, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, Borrower also shall submit a letter
of credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (1)
the LC Exposure shall not exceed the least of (a) the aggregate Commitments
hereunder; (b) the Allocated U.S. Borrowing Base as then in effect at such time
and (c) U.S.$10,000,000; and (2) the aggregate Credit Exposure of the Lenders
shall not exceed the lesser of (x) the aggregate Commitments of the Lenders or
(y) the Allocated U.S. Borrowing Base then in effect. The Global Administrative
Agent shall use reasonable efforts to provide notice to the Lenders on a
quarterly basis with respect to the issuance, amendment, renewal or extension of
Letters of Credit hereunder for such quarter.
 
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (3) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (4) five (5) Business
Days prior to the Maturity Date. 
 
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Global Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by such Issuing Bank and not reimbursed by Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
27

--------------------------------------------------------------------------------


 
(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Borrower shall reimburse such LC Disbursement by paying
to the Global Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Dallas, Texas time, on the date that such LC Disbursement
is made, if Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Dallas, Texas time, on such date; or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 12:00
noon, Dallas, Texas time, on the Business Day immediately following the day that
Borrower receives such notice; provided that, unless such LC Disbursement is
less than U.S.$500,000, Borrower may, subject to the conditions to Borrowing set
forth herein, request in accordance with Section 2.3 that such payment be
financed with a Borrowing in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing. If Borrower fails to make such payment when
due (or fails to request an ABR Loan Borrowing as provided herein), the Global
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Global Administrative Agent its Applicable Percentage of
the payment then due from Borrower, in the same manner as provided in Section
2.5 with respect to Loans made by such Lender (and Section 2.5 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the Global
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the Global
Administrative Agent of any payment from Borrower pursuant to this paragraph (or
promptly following the Global Administrative Agent’s receipt from the Lenders of
proceeds from a requested Borrowing), the Global Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve Borrower of its obligation to
reimburse such LC Disbursement.


(f) Obligations Absolute. Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(5) any lack of validity or enforceability of any Letter of Credit or this
Agreement or any other Loan Document, or any term or provision herein or
therein, (6) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein proving to be untrue or inaccurate in any respect, (7) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (8)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against,
Borrower’s obligations hereunder. Neither the Agents, the Lenders or any Issuing
Bank nor any of their Related Parties shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to Borrower to the extent
of any direct or actual damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by Borrower to
the extent permitted by applicable law) suffered by Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
28

--------------------------------------------------------------------------------


 
(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Global Administrative Agent and Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrower reimburses such LC Disbursement, at the rate per annum
set forth in Section 2.12(c). Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
 
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the Global
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing 66-2/3% or more of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, Borrower shall deposit in an account with the Global Administrative
Agent, in the name of the Global Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 8.1(g). Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.10, and any such cash
collateral so deposited and held by the Global Administrative Agent hereunder
shall constitute part of the Global Borrowing Base for purposes of determining
compliance with Section 2.10. Each such deposit shall be held by the Global
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. The Global Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Global Administrative Agent and at Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Global Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure
representing 66-2/3% or more of the total LC Exposure), be applied to satisfy
other obligations of Borrower under this Agreement. If Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to Borrower within three (3) Business Days after all Events of
Default have been cured or waived. If Borrower is required to provide an amount
of cash collateral hereunder pursuant to Section 2.10, such amount (to the
extent not applied as aforesaid) shall be returned to Borrower as and to the
extent that, after giving effect to such return, Borrower would remain in
compliance with Section 2.10 and no Default shall have occurred and be
continuing.
 
29

--------------------------------------------------------------------------------


 
Section 2.5 Funding of Borrowings.
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m.,
Dallas, Texas time, to the account of the Global Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The Global
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
maintained with the Global Administrative Agent in Dallas, Texas; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.4(e) shall be remitted by the Global Administrative Agent to the
applicable Issuing Bank.
 
(b) Unless the Global Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Global Administrative Agent such Lender’s share of such
Borrowing, the Global Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Global Administrative Agent, then
the applicable Lender and Borrower severally agree to pay to the Global
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Global Administrative
Agent, at (9) in the case of such Lender, the greater of (a) the Federal Funds
Effective Rate or (b) a rate determined by the Global Administrative Agent in
accordance with banking industry rules on interbank compensation or (10) in the
case of Borrower, the interest rate applicable to Loans made in such Borrowing.
If such Lender pays such amount to the Global Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
 
30

--------------------------------------------------------------------------------


 
Section 2.6 Interest Elections.


(a) Borrower may elect to convert a Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrower may, subject to the
requirements of Section 2.2(c), elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b) To make an election pursuant to this Section, Borrower shall notify the
Global Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Global Administrative Agent of a written Interest Election
Request executed by an Authorized Officer of Borrower, substantially in the form
of Exhibit C-2 or otherwise in a form approved by the Global Administrative
Agent.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) (iii) and
(iv) below shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
31

--------------------------------------------------------------------------------


 
(d) Promptly following receipt of an Interest Election Request, the Global
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e) If Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Global Administrative Agent, at the request
of the Required Lenders, so notifies Borrower, then, so long as such Event of
Default is continuing, (11) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (12) unless the Indebtedness has been
accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
Section 2.7 Global Borrowing Base.


(a) Initial Global Borrowing Base and U.S. Borrowing Base. During the period
from the date hereof to the date of the first redetermination of the Global
Borrowing Base and U.S. Borrowing Base pursuant to the provisions of this
Section, ii) the initial amount of the Global Borrowing Base has been determined
by the Global Administrative Agent and acknowledged by Borrower and the Canadian
Borrower and agreed to by the Combined Lenders to be U.S.$10,000,000, and
iii) the initial amount of the U.S. Borrowing Base has been determined by the
Global Administrative Agent and acknowledged by Borrower and agreed to by the
Combined Lenders to be U.S. $11,000,000.
 
(b) Annual Scheduled Determinations of the Global Borrowing Base and U.S.
Borrowing Base. Promptly after January 1 of each calendar year (commencing
January 1, 2007), and in any event prior to March 1st of each calendar year
(commencing March 1, 2007), Borrower shall furnish to the Global Administrative
Agent and the Combined Lenders a Reserve Report in form and substance reasonably
satisfactory to the Global Administrative Agent, prepared by an Approved
Engineer, which Reserve Report shall evaluate as of December 31st of the
immediately preceding calendar year iv) the Proven Reserves attributable to the
Oil and Gas Properties which Borrower wishes to include in the Global Borrowing
Base, and a projection of the rate of production and net operating income with
respect thereto, as of such date, and v) the Proven Reserves attributable to the
Oil and Gas Properties of Borrower and the U.S. Loan Parties which Borrower
wishes to include in the U.S. Borrowing Base, and a projection of the rate of
production and net operating income with respect thereto, as of such date, in
each case, together with additional data concerning pricing, hedging, operating
costs and quantities of production, and other information and engineering and
geological data as the Global Administrative Agent or any Combined Lender may
reasonably request. Within 15 days after receipt of such report and information,
the Global Administrative Agent shall make an initial determination of the
Global Borrowing Base and the U.S. Borrowing Base, and upon such initial
determination shall promptly notify the Combined Lenders in writing of the
Global Administrative Agent’s initial determination of the Global Borrowing Base
and the U.S. Borrowing Base. The Global Administrative Agent shall make such
determination in accordance with its customary practices and standards for oil
and gas loans and in the exercise of its sole and reasonable discretion. Within
15 days following their receipt of the proposed amount for the redetermined
Global Borrowing Base and U.S. Borrowing Base, (a) all Combined Lenders (in the
case of a proposed increase of the Global Borrowing Base) and/or all Lenders (in
the case of a proposed increase of the U.S. Borrowing Base), or (b) Required
Lenders (in the case of a decrease or reaffirmation of the Global Borrowing
Base) and/or U.S. Required Lenders (in the case of a decrease or reaffirmation
of the U.S. Borrowing Base) shall approve or reject the Global Administrative
Agent’s initial determination of the Global Borrowing Base and the U.S.
Borrowing Base by written notice to the Global Administrative Agent; provided,
however that failure by any Combined Lender to reject in writing the Global
Administrative Agent’s determination of the Global Borrowing Base and the U.S.
Borrowing Base within such 15-day period shall be deemed an acceptance of such
determination by such Combined Lender. If all of the Combined Lenders (in the
case of the Global Borrowing Base) or all of the Lenders (in the case of the
U.S. Borrowing Base), or the Required Lenders or U.S. Required Lenders, as
applicable, fail to approve any such determination of the Global Borrowing Base
or the U.S. Borrowing Base made by the Global Administrative Agent hereunder,
then the Global Administrative Agent shall poll the Combined Lenders, Required
Lenders or U.S. Required Lenders, as appropriate, and the Global Borrowing Base
and the U.S. Borrowing Base, as applicable, shall be set at the highest amount
on which all Combined Lenders (in the case of the Global Borrowing Base) or all
Lenders (in the case of the U.S. Borrowing Base) if such number would result in
an increase in the Global Borrowing Base or the U.S. Borrowing Base, or
otherwise, the Required Lenders or the U.S. Required Lenders, as applicable, can
agree, it being understood that a Combined Lender is deemed to have agreed to
any and all amounts that are lower than the amount actually determined by such
Combined Lender to be the appropriate value of the Global Borrowing Base and the
U.S. Borrowing Base. Upon approval or deemed approval by the Combined Lenders,
Lenders, Required Lenders or U.S. Required Lenders, as applicable, of the Global
Borrowing Base and the U.S. Borrowing Base, the Global Administrative Agent upon
notice thereof shall, by written notice to Borrower, Canadian Borrower and the
Combined Lenders, designate the new Global Borrowing Base available to Borrower
and the Canadian Borrower, and the new U.S. Borrowing Base available to
Borrower, in each case as of April 1st of the applicable calendar year (each
such notice in this Section 2.7(b) or Section 2.7(c) below, herein a “Global
Borrowing Base Designation Notice”). Upon receipt of such Global Borrowing Base
Designation Notice, Borrower shall designate the Allocated U.S. Borrowing Base
and the Allocated Canadian Borrowing Base to the Global Administrative Agent in
accordance with Section 2.7(d). 
 
32

--------------------------------------------------------------------------------


 
(c) Semi-Annual Scheduled Determination of the Global Borrowing Base and U.S.
Borrowing Base. In addition, promptly after June 30 of each calendar year
(commencing June 30, 2006), and in any event prior to September 1st of each
calendar year (commending September 1, 2006), Borrower will make available for
review by the Global Administrative Agent a Reserve Report in form and substance
reasonably satisfactory to the Global Administrative Agent, prepared by
Borrower’s internal petroleum engineers, which Reserve Report shall evaluate as
of June 30 of such calendar year vi) the Proven Reserves attributable to the Oil
and Gas Properties which Borrower wishes to include in the Global Borrowing
Base, and a projection of the rate of production and net operating income with
respect thereto, as of such date, and vii) the Proven Reserves attributable to
the Oil and Gas Properties of Borrower and the U.S. Loan Parties which Borrower
wishes to include in the U.S. Borrowing Base, and a projection of the rate of
production and net operating income with respect thereto, as of such date, in
each case, together with additional data concerning pricing, hedging, operating
costs, and quantities of production, and other information and engineering and
geological data as the Global Administrative Agent or any Combined Lender may
reasonably request. The Global Administrative Agent and the Required Lenders (or
all Combined Lenders in the case of a proposed increase of the Global Borrowing
Base), or the Global Administrative Agent and the U.S. Required Lenders (or all
Lenders in the case of a proposed increase of the U.S. Borrowing Base), as
applicable, shall approve and designate the new Global Borrowing Base and the
U.S. Borrowing Base, as applicable, in each case as of October 1st of the
applicable calendar year in accordance with the procedures and standards
described in Section 2.7(b) and Borrower shall provide a Global Borrowing Base
Allocation Notice to the Global Administrative Agent in accordance with Section
2.7(d).
 
33

--------------------------------------------------------------------------------


 
(d) Allocation of the Global Borrowing Base. The Global Borrowing Base shall be
comprised of the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base, and allocations between the Allocated U.S. Borrowing Base and
Allocated Canadian Borrowing Base shall be made in accordance with this Section
2.7(d).
 
(i) The “Allocated U.S. Borrowing Base” means, as of any date, the amount in
U.S. Dollars designated or determined as such from time to time (a) by Borrower
pursuant to a Global Borrowing Base Allocation Notice delivered in accordance
with Section 2.7(d)(iii) or (iv) of this Agreement or (b) in accordance with the
other provisions of this Agreement. On the date of this Agreement, the initial
Allocated U.S. Borrowing Base shall be U.S.$11,000,000.
 
(ii) The “Allocated Canadian Borrowing Base” means, as of any date, the
Equivalent Amount in U.S. Dollars designated as such from time to time (c) by
Borrower pursuant to a Global Borrowing Base Allocation Notice delivered in
accordance with Section 2.7(d)(iii) or (iv) of this Agreement or (d) in
accordance with the other provisions of this Agreement. On the date of this
Agreement, the initial Allocated Canadian Borrowing Base shall be U.S.$0.
 
(iii) Upon receipt of the Global Borrowing Base Designation Notice, Borrower
shall specify within ten (10) days of its receipt thereof the allocation of the
Global Borrowing Base between the Allocated U.S. Borrowing Base and the
Allocated Canadian Borrowing Base by providing a written notice to the Global
Administrative Agent of such allocation (each such notice herein a “Global
Borrowing Base Allocation Notice”); provided that (2) the sum of the Allocated
U.S. Borrowing Base and the Allocated Canadian Borrowing Base shall at all times
be equal to the Global Borrowing Base, and (3) the Allocated U.S. Borrowing Base
shall never exceed the U.S. Borrowing Base then in effect. In the event that
Borrower fails to provide the Global Administrative Agent with a Global
Borrowing Base Allocation Notice within the period required by this Section
2.7(d)(iii), the Global Borrowing Base will be allocated in same proportion as
existed prior to such redetermination. Promptly upon the allocation of the
Global Borrowing Base between the Allocated U.S. Borrowing Base and the
Allocated Canadian Borrowing Base in accordance with the procedures set forth
above, the Global Administrative Agent shall provide a written notice to the
Combined Lenders and Borrower, which written notice shall set forth the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base to be in
effect. Any designation of the Allocated U.S. Borrowing Base or the Allocated
Canadian Borrowing Base effected pursuant to this Section 2.7(d)(iii) in
connection with a determination or redetermination of the Global Borrowing Base
or U.S. Borrowing Base shall be effective as of the date of the Global Borrowing
Base Designation Notice.
 
34

--------------------------------------------------------------------------------


 
(iv) Borrower shall have the right to request the Combined Lenders to increase
the Allocated U.S. Borrowing Base (but in no event to an amount in excess of the
U.S. Borrowing Base then in effect) and decrease the Allocated Canadian
Borrowing Base, or to increase the Allocated Canadian Borrowing Base and
decrease the Allocated U.S. Borrowing Base, by providing a written notice to the
Global Administrative Agent and the Combined Lenders; provided that Borrower may
change the Allocated U.S. Borrowing Base and/or the Allocated Canadian Borrowing
Base only one (1) time during any fiscal quarter unless necessary to cure any
deficiency as contemplated by Section 2.10(b). In connection with such increase
or decrease, each Combined Lender shall have its share of the Allocated U.S.
Borrowing Base or the Allocated Canadian Borrowing Base, as applicable,
increased or decreased, as the case may be, by an amount in proportion to its
Applicable Percentage (as defined herein, in the case of a Lender, and as
defined in the Canadian Credit Agreement, in the case of a Canadian Lender). The
revised Allocated U.S. Borrowing Base and Allocated Canadian Borrowing Base
shall become effective upon the delivery by the Global Administrative Agent to
Borrower and the Combined Lenders of written notice thereof.
 
(e) Discretionary Determination of the Global Borrowing Base and U.S. Borrowing
Base. Each of Borrower and, at the request of the Required Lenders, the Global
Administrative Agent shall have the right to redetermine the Global Borrowing
Base and the U.S. Borrowing Base at any time and from time to time but not more
often than one (1) time between any scheduled redetermination (annual or
semi-annual) of the Global Borrowing Base and the U.S. Borrowing Base. If either
Borrower or, at the request of the Required Lenders, the Global Administrative
Agent, shall elect to make a discretionary redetermination of the Global
Borrowing Base and U.S. Borrowing Base pursuant to the provisions of this
Section 2.7(e), Borrower shall, within 30 days of receipt of a request therefor
from the Global Administrative Agent, deliver to the Global Administrative Agent
an Internal Reserve Report or such other updated engineering, production,
operating and other data as the Global Administrative Agent or any Combined
Lender may reasonably request. The Global Administrative Agent, the Required
Lenders, the Combined Lenders, the U.S. Required Lenders or all Lenders, as
applicable, shall approve and designate the new Global Borrowing Base and U.S.
Borrowing Base in accordance with the procedures and standards described in
Section 2.7(b) and Borrower shall provide a Global Borrowing Base Allocation
Notice to the Global Administrative Agent in accordance with Section
2.7(d)(iii); provided that in the event that Borrower fails to provide such
Global Borrowing Base Allocation Notice, the Global Borrowing Base shall be
allocated between the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base in accordance with Section 2.7(d)(iii).
 
35

--------------------------------------------------------------------------------


 
(f) General Provisions With Respect to the Global Borrowing Base and U.S.
Borrowing Base. The determination of the Global Borrowing Base and the U.S.
Borrowing Base shall be made by the Global Administrative Agent and the Combined
Lenders or the Required Lenders, or the Lenders or the U.S. Required Lenders, as
applicable, taking into consideration the estimated value of the Oil and Gas
Properties owned by Borrower and the other Loan Parties as reflected in the most
recent Reserve Report delivered hereunder and any other relevant information
obtained by or delivered to the Global Administrative Agent or any Combined
Lender, all in accordance with the other provisions of this Section 2.7 in
accordance with their customary practices for oil and gas loans as in effect
from time to time. It is understood by the parties hereto that the Combined
Lenders shall have no commitment or obligation whatsoever to increase the Global
Borrowing Base or U.S. Borrowing Base to any amount in excess of
U.S.$250,000,000, and nothing herein contained shall be construed to be a
commitment by the Combined Lenders to so increase the Global Borrowing Base or
U.S. Borrowing Base. The Global Borrowing Base and U.S. Borrowing Base may each
be redetermined pursuant to Section 2.7(b) (annual), Section 2.7(c)
(semi-annual) and Section 2.7(e) (discretionary) and may be adjusted from time
to time to give effect to occurrence of asset dispositions under Section 2.7(g).
In connection with any redetermination or adjustment pursuant to any of the
foregoing, if the Global Administrative Agent determines that either a Global
Borrowing Base Deficiency or a U.S. Borrowing Base Deficiency exists, the Global
Administrative Agent shall give written notice thereof to Borrower and the date
such notice is received shall be the “Deficiency Notification Date”.
 
(g) Adjustment of Global Borrowing Base In Connection With Asset Dispositions.
In the event that Borrower sells, transfers or otherwise disposes in one or more
transactions any Property pursuant to Section 7.5(f), if the aggregate Loan
Value of all such Property so sold, transferred or otherwise disposed of during
the period since the most recent redetermination of the Global Borrowing Base
shall exceed 5% of the amount of the then current Global Borrowing Base, then
the Global Borrowing Base shall be reduced by an amount equal to the Loan Value
assigned to such Property in the most recently prepared Reserve Report. The
Global Administrative Agent shall provide notice to Borrower and the Combined
Lenders of the reduction in the Global Borrowing Base resulting from such
disposition, which reduction shall be effective as of the date of such notice.
Any such reduction in the Global Borrowing Base shall result in a corresponding
reduction in the U.S. Borrowing Base and the Allocated U.S. Borrowing Base (to
the extent that the Property so sold, transferred or otherwise disposed of is
located in the United States) or in the Allocated Canadian Borrowing Base (to
the extent that the Property so sold, transferred or otherwise disposed of is
located in Canada).


(h) Maximum Credit. The Global Borrowing Base shall represent the maximum amount
of credit in the form of loans, letters of credit and bankers’ acceptances
(subject to the aggregate Combined Commitments and subject to the other
provisions hereof or of the Canadian Credit Agreement) that the Combined Lenders
will extend to Borrower or Canadian Borrower pursuant to the Combined Loan
Documents at any one time prior to the Maturity Date. The U.S. Borrowing Base
shall represent the maximum amount of credit in the form of Loans and Letters of
Credit (subject to the aggregate Commitments and subject to the other provisions
thereof) that the Lenders will extend to Borrower pursuant to the Loan Documents
at any one time prior to the Maturity Date.
 
36

--------------------------------------------------------------------------------


 
Section 2.8 Termination and Reduction of Commitments.


(a) Unless previously terminated in accordance with this Agreement, the
Commitments shall terminate on the Maturity Date.
 
(b) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (4) each reduction of the Commitments shall be in an
amount that is an integral multiple of U.S.$500,000 and not less than
U.S.$1,000,000 and (5) Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the aggregate Credit Exposure of the Lenders would exceed the
aggregate Commitments of the Lenders.


(c) Borrower shall notify the Global Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Global Administrative Agent shall advise
the Lenders of the contents thereof. Each notice delivered by Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by Borrower (by notice to the Global Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among each of the Lenders in accordance
with each such Lender’s Applicable Percentage.
 
Section 2.9 Repayment of Loans; Evidence of Debt.


(a) Borrower hereby unconditionally promises to pay to the Global Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan and Borrowing of such Lender on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Global Administrative Agent shall maintain accounts in which it shall
record (6) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (7) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder and (8) the amount of any sum received by the Global Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
In the event of any inconsistency between the account maintained by any Lender
and the account maintained by the Global Administrative Agent, the account
maintained by the Global Administrative Agent shall control, absent manifest
error.


(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Global Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
37

--------------------------------------------------------------------------------


 
(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, Borrower shall prepare, execute and deliver to
such Lender promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Global Administrative Agent). Thereafter, the Loans
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 10.4) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).
 
Section 2.10 Prepayment of Loans.


(a) Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to the requirements of this Section.
 
(b) If either a Global Borrowing Base Deficiency or a U.S. Borrowing Base
Deficiency occurs, then Borrower shall take the following actions:
 
(i) in the case of a Global Borrowing Base Deficiency resulting from a
redetermination or reduction of the Global Borrowing Base, Borrower shall,
within ten (10) days following the Deficiency Notification Date, provide written
notice (the “Election Notice”) to the Global Administrative Agent stating the
action which Borrower proposes to take to remedy such deficiency, and Borrower
shall thereafter, at its option, either (a) within thirty (30) days following
the delivery of the Election Notice, prepay Combined Loans in an aggregate
principal amount equal to such deficiency, together with interest on the
principal amount paid accrued to the date of such prepayment, (b) eliminate such
deficiency by making three (3) consecutive monthly mandatory prepayments of the
Combined Loans, together with interest on the principal amount paid accrued to
the date of such prepayment, each such payment to be in the amount of 1/3rd of
the amount of such deficiency, commencing on the last day of the month in which
the Election Notice is delivered, and continuing on the last day of each month
thereafter, (c) within ninety (90) days following the delivery of the Election
Notice, submit (and pledge as Collateral) additional Oil and Gas Properties
owned by Borrower or any other Loan Party for consideration in connection with
the determination of the Global Borrowing Base which the Global Administrative
Agent and the Combined Lenders deem sufficient in their sole discretion to
eliminate such deficiency, or (d) within ninety (90) days following the delivery
of the Election Notice, eliminate such deficiency through a combination of
prepayments and submission of additional Oil and Gas Properties as set forth in
subclauses (A) and (C) above, and, if after prepaying the Combined Loans
pursuant to subclauses (A), (B) or (D) above, a Global Borrowing Base Deficiency
remains as a result of any LC Exposure, Borrower shall pay to the Global
Administrative Agent an amount equal to such remaining Global Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.4(i);
 
38

--------------------------------------------------------------------------------


 
(ii) in the case of a U.S. Borrowing Base Deficiency resulting from a
redetermination or reduction of the Global Borrowing Base, take the action
described under clause (i) above (except that prepayments shall be made in
respect of Loans made pursuant to this Agreement);
 
(iii) in the case of either a Global Borrowing Base Deficiency or a U.S.
Borrowing Base Deficiency resulting from an asset disposition pursuant to
Section 2.7(g), utilize the Net Proceeds of such asset disposition to take the
action described under clause (i) above (except that prepayments shall first be
made in respect of Loans made pursuant to this Agreement); provided that if a
prepayment or deposit is required under this clause (iii), then Borrower shall
be obligated to make such prepayment and/or deposit of cash collateral on the
Business Day immediately following the receipt by Borrower or any other Loan
Party of any Net Proceeds from such asset disposition;
 
(iv) in the case of a U.S. Borrowing Base Deficiency resulting from a
reallocation of the Global Borrowing Base pursuant to Section 2.7(d), prepay
Loans in an aggregate principal amount equal to such deficiency, together with
interest on the principal amount paid accrued to the date of such prepayment,
and if a U.S. Borrowing Base Deficiency remains after prepaying all of the Loans
as a result of any LC Exposure, pay to the Global Administrative Agent an amount
equal to such remaining U.S. Borrowing Base Deficiency to be held as cash
collateral as provided in Section 2.4(i); it being understood that Borrower
shall be obligated to make such prepayment and/or deposit of cash collateral on
the effective date of such reallocation; 


(v) notwithstanding anything in this Section 2.10 to the contrary, in the event
that a U.S. Borrowing Base Deficiency exists at a time when no Global Borrowing
Base Deficiency exists, then, to the extent that such action would cure (in
whole or in part) such U.S. Borrowing Base Deficiency, Borrower may reallocate
the Global Borrowing Base between the Allocated U.S. Borrowing Base and the
Allocated Canadian Borrowing Base by providing the Global Administrative Agent
with its election to do so (which election will designate the relevant
reallocations) on the Business Day on which such U.S. Borrowing Base Deficiency
occurs; provided, however, that no reallocation shall be permitted to the extent
such reallocation would cause the aggregate “Credit Exposure” of the Canadian
Lenders under the Canadian Credit Agreement to be greater than the lesser of the
aggregate “Commitments” thereunder and the Allocated Canadian Borrowing Base;
and


(vi) in the case of a Global Borrowing Base Deficiency or any U.S. Borrowing
Base Deficiency not resulting from a reason described in clauses (i), (ii),
(iii) or (iv) above, Borrower will prepay within thirty (30) days the Loans and
“Loans” under the Canadian Credit Agreement in an aggregate principal amount
equal to such Global Borrowing Base Deficiency or U.S. Borrowing Base Deficiency
together, in each case, with unpaid interest thereon accrued to the date of such
prepayment and, if after prepaying all such Loans and “Loans” under the Canadian
Credit Agreement, a Global Borrowing Base Deficiency remains as a result of any
LC Exposure, pay to the Global Administrative Agent an amount equal to such
remaining Global Borrowing Base Deficiency to be held as cash collateral as
provided in Section 2.4(i).
 
39

--------------------------------------------------------------------------------


 
(c) Notwithstanding any other provision of this Section 2.10, if at any time the
Credit Exposure of any Lender exceeds its Commitment, Borrower will forthwith
prepay the Loans of such Lender in an aggregate principal amount equal to such
excess, together with interest on the principal amount paid accrued to the date
of such prepayment, and if any excess remains after prepaying all of such Loans
as a result of any LC Exposure of such Lender, pay to the Global Administrative
Agent an amount equal to such remaining excess to be held as cash collateral for
such Lender as provided in Section 2.4(i). Borrower shall make prepayments
pursuant to this clause (c) prior to making prepayments pursuant to clause (b)
above.


(d) Borrower shall notify the Global Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (9) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Dallas, Texas
time, two Business Days before the date of prepayment or (10) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., Dallas, Texas time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid (which amount shall be in a minimum principal
amount of U.S.$1,000,000 (or the aggregate amount of the Obligations hereunder
at such time, if a lesser amount) and in U.S.$500,000 increments in excess
thereof (or such other lesser amount in excess thereof in the event that
prepayment is with respect to all Obligations hereunder); provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.8, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.8. Promptly following receipt of any such notice
relating to a Borrowing, the Global Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.2. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and by any other amounts then due under this Agreement (including
all amounts due under Section 2.16).
 
Section 2.11 Fees.
 
(a) Borrower agrees to pay to the Global Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at the
Applicable Rate for Commitment Fees on the daily amount equal to the Applicable
Percentage of such Lender of the Unutilized Commitment during the period from
and including the Global Effective Date to but excluding the date on which the
Commitments terminate. Accrued Commitment Fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date of this Agreement; provided that any Commitment Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
 
40

--------------------------------------------------------------------------------


 
(b) Borrower agrees to pay (11) to the Global Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate for Eurodollar
Loans on the average daily amount of such Lender’s LC Exposure during the period
from and including the date of this Agreement to but excluding the later of the
date on which the Commitments terminate and the date on which the Lenders cease
to have any LC Exposure, (12) from and after the date one or more Persons (in
addition to JPMorgan Chase Bank, N.A.) becomes a Lender hereunder, to the
Issuing Bank a fronting fee equal to the greater of (a) U.S.$500 and (b) the
rate of 0.125% per annum on the face amount of each Letter of Credit issued by
the Issuing Bank, and (13) to the Issuing Bank, such Issuing Bank’s standard
fees with respect to the administration, issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees shall be payable in arrears on the last day of each March,
June, September and December of each year, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Fronting fees with respect to any Letter of Credit shall be payable at
the time of issuance of such Letter of Credit. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(c) Borrower agrees to pay to the Global Administrative Agent and/or the
Arranger, for its own account and for the account of each Lender, as applicable,
fees, in the amounts and at the times separately agreed upon among Parent,
Borrower, the Global Administrative Agent and the Arranger, including, without
limitation, the amounts agreed upon in the Fee Letter.


(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Global Administrative Agent (or the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
 
Section 2.12 Interest.
 
(a) Subject to Section 10.13, the Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Loans.
 
(b) Subject to Section 10.13, the Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate for Eurodollar Loans.
 
41

--------------------------------------------------------------------------------


 
(c) Notwithstanding the foregoing, but subject to Section 10.13, if any
principal of or interest on any Loan or any fee or other amount payable by
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (14) in the case of
overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (15) in the case
of any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.


(d) Subject to Section 10.13, accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (16) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand of the Global Administrative Agent or
the Required Lenders (through the Global Administrative Agent), (17) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (18) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e) Subject to Section 10.13, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Global Administrative Agent, and such determination shall be conclusive absent
manifest error.
 
Section 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Global Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period;


(b) the Global Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or
 
(c) the Global Administrative Agent determines in good faith (which
determination shall be conclusive) that by reason of circumstances affecting the
interbank dollar market generally, deposits in U.S. Dollars in the London
interbank dollar market are not being offered for the applicable Interest Period
and in an amount equal to the amount of the Eurodollar Loan requested by
Borrower,


then the Global Administrative Agent shall give prompt notice thereof to
Borrower and the Lenders by telephone or telecopy and, if given by telephone, as
promptly as practicable thereafter in writing and, until the Global
Administrative Agent notifies Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (19) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing for the affected Interest Period shall be
ineffective, and (20) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as a Eurodollar Loan having the shortest Interest
Period which is not unavailable under clauses (a) through (c) of this Section,
and if no Interest Period is available, as an ABR Borrowing.
 
42

--------------------------------------------------------------------------------


 
Section 2.14 Illegality.
 
(a) Notwithstanding any other provision of this Agreement to the contrary, if
(21) by reason of the adoption of any applicable Governmental Rule or any change
in any applicable Governmental Rule or in the interpretation or administration
thereof by any Governmental Authority or compliance by any Lender with any
request or directive (whether or not having the force of law) of any central
bank or other Governmental Authority or (22) circumstances affecting the London
interbank dollar market or the position of a Lender therein shall at any time
make it unlawful or impracticable in the sole discretion of a Lender exercised
in good faith for such Lender or its Applicable Lending Office to (a) honor its
obligation to make Eurodollar Loans either generally or for a particular
Interest Period provided for hereunder, or (b) maintain Eurodollar Loans either
generally or for a particular Interest Period provided for hereunder, then such
Lender shall promptly notify Borrower thereof through Global Administrative
Agent and such Lender’s obligation to make or maintain Eurodollar Loans having
an affected Interest Period hereunder shall be suspended until such time as such
Lender may again make and maintain Eurodollar Loans having an affected Interest
Period (in which case the provisions of Section 2.14(b) hereof shall be
applicable). Before giving such notice pursuant to this Section 2.14, such
Lender will designate a different available Applicable Lending Office for the
affected Eurodollar Loans of such Lender or take such other action as Borrower
may request if such designation or action will avoid the need to suspend such
Lender’s obligation to make Eurodollar Loans hereunder and will not, in the sole
opinion of such Lender exercised in good faith, be disadvantageous to such
Lender (provided, that such Lender shall have no obligation so to designate an
Applicable Lending Office for Eurodollar Loans located in the United States of
America).
 
(b) If the obligation of any Lender to make or maintain any Eurodollar Loans
shall be suspended pursuant to Section 2.14(a) hereof, all Loans having an
affected Interest Period which would otherwise be made by such Lender as
Eurodollar Loans shall be made instead as ABR Loans (and, if such Lender so
requests by notice to Borrower with a copy to the Global Administrative Agent,
each Eurodollar Loan having an affected Interest Period of such Lender then
outstanding shall be automatically converted into an ABR Loan on the last day of
the Interest Period for such Eurodollar Loans unless earlier conversion is
required by applicable law) and, to the extent that Eurodollar Loans are so made
as (or converted into) ABR Loans, all payments of principal which would
otherwise be applied to such Eurodollar Loans shall be applied instead to such
ABR Loans.
 
 
 
43

--------------------------------------------------------------------------------


 
Section 2.15 Increased Costs.
 
(a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or


(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or such Issuing Bank such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.
 
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to Borrower
and shall be conclusive absent manifest error. Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
44

--------------------------------------------------------------------------------


 
Section 2.16 Break Funding Payments. In the event of i) the payment (including
prepayment) of any principal of any Eurodollar Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), j) the conversion of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, k) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or l) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.19 then, in
any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (1) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over (2)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to Borrower and the Global
Administrative Agent and shall be conclusive absent manifest error. Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
Section 2.17 Taxes.
 
(a) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (3) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Global Administrative Agent,
each Lender or the Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (4) Borrower
shall make such deductions and (5) Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law;
provided that if a Lender is in default of its obligations under Section
2.17(e), then Borrower shall only be obligated to comply with clauses (ii) and
(iii) of this Section 2.17(a) with respect to payments to be made to such
Lender.


(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
45

--------------------------------------------------------------------------------


 
(c) Borrower shall indemnify the Global Administrative Agent, each Lender and
each Issuing Bank, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Global
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that if a Lender is in default of its obligations under
Section 2.17(e), then Borrower shall have no obligations under this Section
2.17(c) with respect to any payments or liabilities described herein made or
owed by such Lender. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender or an Issuing Bank, or by the Global
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.


(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Borrower to a Governmental Authority, if available, Borrower shall deliver to
the Global Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Global Administrative Agent.
 
(e) Each Lender that is not organized under the laws of the United States of
America or a state thereof agrees that such Lender will deliver to Borrower and
the Global Administrative Agent two (2) duly completed copies of United States
Internal Revenue Service Form W-8 BEN or W-8 ECI (or successor form) certifying
in either case that such Lender is entitled to receive payments from the Loan
Parties under the Loan Documents without deduction or withholding of any United
States federal income taxes. Each Lender which so delivers a Form W-8 BEN or W-8
ECI further undertakes to deliver to Borrower and the Global Administrative
Agent two (2) additional copies of such form (or a successor form) on or before
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by it and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Borrower or the Global Administrative Agent, in each case,
certifying that such Lender is entitled to receive payments from Borrower under
the Loan Documents without deduction or withholding of any United States federal
income taxes, unless (6) an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and (7) such Lender advises Borrower and the Global
Administrative Agent that it is not capable of receiving such payments without
any deduction or withholding of United States federal income tax.


(f) If Borrower at any time pays an amount under Section 2.17(a), Section
2.10(b) or Section 2.17(c) to any Lender, the Global Administrative Agent or any
Issuing Bank, and such payee receives a refund of or credit for any part of any
Indemnified Taxes or Other Taxes which such payee determines in its sole
judgment is made with respect to such amount paid by Borrower, such Lender, the
Global Administrative Agent or any Issuing Bank, as the case may be, shall pay
to such Borrower the amount of such refund or credit promptly, and in any event
within 30 days, following the receipt of such refund or credit by such payee.
 
46

--------------------------------------------------------------------------------


 
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 11:00 a.m., Dallas, Texas time), on the
date when due, in immediately available funds, without set off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Global Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Global Administrative Agent c/o JPMorgan Chase
Bank, N.A., 10 South Dearborn, Floor 19, Chicago, Illinois  60603-2003,
Attention: Susan Dugan, Telephone: 312-385-7143, Fax: 312-385-7096, with a copy
to JPMorgan Chase Bank, N.A., 1717 Main Street, 4th Floor, Mail Code TX1-2448,
Dallas, Texas 75201, Attention: Scott Fowler, Telephone: 214-290-2162, Fax:
214-290-2332, except payments to be made directly to an Issuing Bank as
expressly provided herein and payments pursuant Section 2.15, Section 2.16,
Section 2.17(a), Section 2.17(c) and Section 10.3 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Global Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Except as set
forth in clause (a) of the definition of “Interest Period”, if any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
U.S. Dollars.
 
(b) If at any time insufficient funds are received by and available to the
Global Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (8) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (9) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(10) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (11) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of Borrower
in the amount of such participation.
 
47

--------------------------------------------------------------------------------


 
(d) Unless the Global Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Global
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that Borrower will not make such payment, the Global Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or an
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Global
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Global Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Global Administrative Agent in
accordance with banking industry rules on interbank compensation.


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(d)(e), Section 2.5(b), Section 2.18(d) or Section
10.3(c) then the Global Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Global Administrative Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
Section 2.19 Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.15, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (12) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (13) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
48

--------------------------------------------------------------------------------


 
(b) If (14) any Lender asserts that events have occurred suspending its
obligation to make or maintain Eurodollar Loans under Section 2.14 when
substantially all other Lenders have not also done so, (15) any Lender requests
compensation under Section 2.15, (16) Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iv) any Lender defaults in its obligation to fund
Loans hereunder, then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Global Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
terms of Section 10.4), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i)
Borrower shall have received the prior written consent of the Global
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder as of such time, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts), (iii) the assignee and assignor shall have entered into an Assignment
and Assumption, and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


In order to induce the Global Administrative Agent, any Issuing Bank and the
Lenders to enter into this Agreement and to make Loans and issue or participate
in any Letters of Credit hereunder, Borrower and Parent jointly and severally
represent and warrant to the Global Administrative Agent, any Issuing Bank and
the Lenders as set forth in this Article.
 
Section 3.1 Organization; Powers. Each of Parent, Borrower and the other Loan
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
Section 3.2 Authorization; Enforceability. The execution, delivery and
performance by Borrower and Parent of this Agreement and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Loan Party of each Loan Document executed or to be
executed by it, are within Borrower’s, Parent’s and each such other Loan Party’s
corporate, limited liability company and/or partnership powers, and have been
duly authorized by all necessary corporate, limited liability company and/or
partnership action, and if required, stockholder, member and/or partner action.
This Agreement and each other Loan Document executed or to be executed by it has
been duly executed and delivered by Borrower and Parent and constitutes, and
each other Loan Document executed or to be executed by any other Loan Party,
when executed and delivered by such other Loan Party, will constitute, a legal,
valid and binding obligation of Borrower, Parent or such other Loan Party (as
the case may be), enforceable in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
49

--------------------------------------------------------------------------------


 
Section 3.3 Approvals; No Conflicts. The execution, delivery and performance by
Borrower and Parent of this Agreement and each other Loan Document executed or
to be executed by it, and the execution, delivery and performance by each other
Loan Party of each Loan Document executed or to be executed by such other Loan
Party, m) do not require any Governmental Approval or third party approvals,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents, n)
will not violate any applicable Governmental Rule or the Organic Documents of
Borrower, Parent or any such other Loan Party or any order of any Governmental
Authority, o) will not violate or result in a default under any indenture,
agreement or other instrument binding upon Borrower, Parent or any such other
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by Borrower, Parent or any such other Loan Party, and p) will
not result in the creation or imposition of any Lien on any asset of Borrower,
Parent or any such other Loan Party, except Liens created under the Loan
Documents.
 
Section 3.4 Financial Condition; No Material Adverse Change.
 
(a) Parent has heretofore furnished to the Lenders and the Global Administrative
Agent copies of Parent’s consolidated balance sheet and statements of income,
stockholders equity and cash flows i) as of and for the fiscal year ended
December 31, 2005, audited by Hein & Associates LLP, independent public
accountants, and ii) as of and for the fiscal quarters and the portions of the
fiscal year ended March 31, 2006, certified by the chief financial officer of
Parent. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Parent and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP consistently applied, subject to year end audit adjustments in the
case of the statements referred to in clause (ii) above.
 
(b) Except as set forth in Schedule 3.4 or reflected in the financial statements
referred to in Section 3.4(a), neither Borrower, Parent, nor any other Loan
Party has any contingent liabilities, unusual long-term commitments or
unrealized losses.


(c) Since December 31, 2005, there has been no material adverse change in the
consolidated financial condition, operations or business taken as a whole of
Parent and its consolidated Subsidiaries.
 
Section 3.5 Properties.


(a) Each of Borrower, Parent and the other Loan Parties owns its Properties free
and clear of all Liens (other than Liens permitted by Section 7.2).

50

--------------------------------------------------------------------------------


 
(b) After giving full effect to all Liens permitted under Section 7.2, Borrower,
Parent and the other Loan Parties own the net interests in Hydrocarbons produced
from the Oil and Gas Properties as reflected in the most recent Reserve Report,
and neither Borrower, Parent nor any other Loan Party is obligated to bear costs
or expenses in respect of the Oil and Gas Properties in excess of its working
interest percentage as reflected in the most recent Reserve Report.
 
Section 3.6 Litigation.
 
(a) Except for such actions, suits or proceedings set forth in Schedule 3.6
hereto and any other actions, suits or proceedings from time to time disclosed
in writing by Borrower, Parent or the other Loan Parties to the Global
Administrative Agent after the date of this Agreement (collectively, the
“Disclosed Matters”), there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
Borrower or Parent, threatened against or affecting Borrower, Parent or any
other Loan Party or any of their respective Properties, businesses, assets or
revenues, (1) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (2) that question the
validity or enforceability of any of the Loan Documents or seek to enjoin or
prevent the Financing Transactions.


(b) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
Section 3.7 Compliance with Laws and Agreements. Each of Borrower, Parent and
the other Loan Parties is in compliance with all Governmental Rules applicable
to such Person or its Property and all indentures, agreements and other
instruments binding upon it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
 
Section 3.8 Investment Company Status. Neither Borrower, Parent nor any of their
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
 
Section 3.9 Taxes. Except as set forth in Schedule 3.9, each of Borrower,
Parent, the other Loan Parties and each of their Subsidiaries which is a member
of Parent’s consolidated U.S. federal income tax group has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
q) Taxes that are being contested in good faith by appropriate proceedings and
for which Borrower, Parent or such Subsidiary, as applicable, has set aside on
its books adequate reserves or r) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.
 
Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (in each case determined based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) as of the date of the most recent financial statements reflecting such
amounts, does not exceed the fair market value of the assets of such Plan (as of
the date of determination of such benefit obligation amount) by an amount which,
if it constituted a direct liability of Parent or Borrower, could reasonably be
expected to have a Material Adverse Effect.
 
51

--------------------------------------------------------------------------------


 
Section 3.11 Disclosure. Borrower and Parent have disclosed to the Lenders and
the Global Administrative Agent all agreements, court orders, judgments,
instruments and corporate or other restrictions to which Borrower, Parent or any
of their Subsidiaries is subject, and all other matters known to any of them
relating to any of the foregoing, which agreements, court orders, judgments,
instruments, restrictions and other matters individually or in aggregate could
reasonably be expected to result in a Material Adverse Effect. None of the
documents, reports, financial statements, certificates or other information
furnished by or on behalf of Borrower, Parent or any of their Subsidiaries to
the Global Administrative Agent or any Lender in connection with the negotiation
of this Agreement or any other Loan Document or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, Borrower and Parent represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
Section 3.12 Subsidiaries. Schedule 3.12 sets forth the name, the identity or
corporate structure, the ownership interest, the chief executive office,
principal places of business, and, if applicable, the Federal Taxpayer
Identification Number, of each direct or indirect Subsidiary of Parent as of the
Global Effective Date. Schedule 3.12 also sets forth the name of each Restricted
Subsidiary and Unrestricted Subsidiary of Parent as of the Global Effective
Date. As of the Global Effective Date, Parent does not have any Subsidiaries
other than the Subsidiaries identified in Schedule 3.12.
 
Section 3.13 Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of Borrower, Parent and the other Loan Parties as of
the date of this Agreement. As of the date of this Agreement, all premiums in
respect of such insurance then due have been paid.
 
Section 3.14 Labor Matters. As of the Global Effective Date, there are no
strikes, lockouts or slowdowns against Borrower, Parent or any other Loan Party
pending or, to the knowledge of Borrower or Parent, threatened. The hours worked
by and payments made to employees of Borrower, Parent and the other Loan Parties
have not been in material violation of the Fair Labor Standards Act or any other
applicable Federal, state, provincial, local, territorial or foreign law dealing
with such matters. All payments due from Borrower, Parent or any other Loan
Party, or for which any claim may be made against Borrower, Parent or any other
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Borrower, Parent or any other Loan Party.
 
Section 3.15 Priority; Security Matters. The Combined Obligations are and shall
be at all times secured by Liens in all Collateral located in the United States
or Canada to the extent perfection has or will occur by the filing of a UCC
financing statement in the state of incorporation or formation of each
applicable Loan Party, filing a mortgage in real property records of the county
in which such real property or fixtures is located (or adjacent in the case of
properties located on the Outer Continental Shelf), filing of an instrument to
create a floating charge under the laws of the Province of British Columbia, or
by possession, and, except for Liens permitted by Section 7.2, all such Liens
shall be first priority Liens.
 
52

--------------------------------------------------------------------------------


 
Section 3.16 Environmental Matters. Except as set forth in Schedule 3.16 or,
after the date of this Agreement, otherwise disclosed in writing by Parent or
Borrower to the Global Administrative Agent:


(a) All facilities and Property owned or leased by Borrower, Parent or any of
the other Loan Parties have been, and continue to be, owned or leased by
Borrower, Parent or the other Loan Parties in compliance with all applicable
Environmental Laws except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect;


(b) There are no pending or, to the knowledge of Borrower or Parent, threatened
(1) claims, complaints, notices or requests for information received by
Borrower, Parent or any other Loan Party with respect to any alleged violation
of any applicable Environmental Law, or (2) complaints or notices to Borrower,
Parent or any of the other Loan Parties regarding instances which could give
rise to an Environmental Liability for Borrower, Parent or any of the other Loan
Parties, which in either case could reasonably be expected to have a Material
Adverse Effect;


(c) To the best of Borrower, Parent and the other Loan Parties’ knowledge after
reasonable inquiry, there have been no Releases of Hazardous Materials at, on or
under any Property now or previously owned or leased by Borrower, Parent or any
other Loan Party which could give rise to an Environmental Liability which could
reasonably be expected to have a Material Adverse Effect;


(d) Borrower, Parent and the other Loan Parties have been issued and are in
material compliance with all permits, certificates, approvals, licenses and
other authorizations required by applicable Environmental Laws except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;


(e) No Property now or previously owned or leased by Borrower, Parent or any of
other Loan Parties is listed or proposed for listing (with respect to owned
Property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any analogous state or any Canadian federal or provincial list of
sites requiring investigation or clean-up which listing could result in the
imposition of an Environmental Liability on any of Borrower, Parent or any of
the other Loan Parties which could reasonably be expected to have a Material
Adverse Effect;


(f) There are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any Property now or previously owned or
leased by Borrower, Parent or any other Loan Party which have been operated in
non-compliance with applicable Environmental Laws which could give rise to an
Environmental Liability which could reasonably be expected to have a Material
Adverse Effect;

53

--------------------------------------------------------------------------------


 
(g) None of Borrower, Parent or any other Loan Party has directly transported or
directly arranged for the transportation of any Hazardous Material to any site
which is listed or proposed for listing on the National Priorities List pursuant
to CERCLA, on the CERCLIS or on any analogous state, provincial or territorial
list or which is the subject of federal, state, provincial, territorial or local
enforcement actions or other investigations which could give rise to an
Environmental Liability which could reasonably be expected to have a Material
Adverse Effect;


(h) There are no polychlorinated biphenyls or friable asbestos present at any
Property now or previously owned or leased by Borrower, Parent or any other Loan
Party which ownership or use of could result in the imposition of an
Environmental Liability which could reasonably be expected to have a Material
Adverse Effect; and


(i) Borrower and Parent have adopted and implemented procedures and guidelines
as they have determined are reasonably appropriate to continuously ensure
compliance with applicable Environmental Laws and to identify and evaluate
events or conditions that would result in any material Environmental Liability.
 
Section 3.17 Solvency. Immediately after the consummation of the Financing
Transactions to occur on the Global Effective Date, s) no Loan Party will have
unreasonably small capital with which to conduct the business in which such Loan
Party is engaged as such business is now conducted and is proposed to be
conducted following the Global Effective Date; and t) Borrower, Parent and each
other Loan Party, on a consolidated basis, will be Solvent.
 
Section 3.18 Use of Credit. None of Borrower, Parent or any of the other Loan
Parties is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, and no part of the proceeds of any
extension of credit hereunder will be used to buy or carry any Margin Stock.
 
Section 3.19 Claims and Liabilities. None of Borrower, Parent or any of the
other Loan Parties has accrued any liabilities under gas purchase contracts for
gas not taken, but for which it is liable to pay if not made up and which, if
not paid, could reasonably be expected to have a Material Adverse Effect. No
claims exist against Borrower, Parent or any other Loan Party for gas imbalances
which claims if adversely determined could reasonably be expected to have a
Material Adverse Effect. No purchaser of product supplied by Borrower, Parent or
any other Loan Party has any claim against Borrower, Parent or any other Loan
Party for product paid for, but for which delivery was not taken as and when
paid for, which claim if adversely determined could reasonably be expected to
have a Material Adverse Effect.


ARTICLE IV
CONDITIONS
 
Section 4.1 Effectiveness. This Agreement shall become effective on the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):

54

--------------------------------------------------------------------------------


 
(a) Certain Loan Documents. The Global Administrative Agent (or its counsel)
shall have received from each party thereto either a counterpart of each of the
following documents duly executed on behalf of such party or written evidence
satisfactory to the Global Administrative Agent (which may include telecopy
transmission of a signed signature page of such document) that each such party
has duly executed for delivery to the Global Administrative Agent a counterpart
of each of the following documents which documents must be acceptable to the
Global Administrative Agent in its sole and absolute discretion: this Agreement,
the Canadian Credit Agreement and the Intercreditor Agreement.


(b) Fees and Expenses. The Global Administrative Agent, the Canadian
Administrative Agent, the Arranger and the Lenders shall have received all fees,
including the fees agreed upon in the Fee Letter, and other amounts due and
payable pursuant to this Agreement or any other Loan Document on or prior to the
date hereof, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party hereunder or under
any other Combined Loan Document.
 
Section 4.2 Initial Loan. The obligations of u) the Lenders to make Loans or v)
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):


(i) Certain Loan Documents. The Global Administrative Agent (or its counsel)
shall have received from each party thereto either a counterpart of each of the
following documents duly executed on behalf of such party or written evidence
satisfactory to the Global Administrative Agent (which may include telecopy
transmission of a signed signature page of such document) that each such party
has duly executed for delivery to the Global Administrative Agent a counterpart
of each of the following documents: a Facility Guaranty from each of the Loan
Parties (other than Parent, Borrower or any Foreign Subsidiary), the Fee Letter,
the Pledge Agreement required by Section 4.2(b)(v), the Mortgages executed by
Borrower, as required by Section 4.2(b)(vi), and all related financing
statements and other filings.


(ii) Canadian Loan Documents. The Global Administrative Agent shall have
received copies of the executed Canadian Loan Documents (other than the Canadian
Credit Agreement).
 
(iii) Opinions of Counsel. The Global Administrative Agent shall have received
opinions dated the Global Effective Date, addressed to the Global Administrative
Agent and all Lenders, from (a) Hogan & Hartson L.L.P., counsel to Parent and
Borrower, and (b) local counsel in the State of Wyoming, in each case in form
and substance acceptable to the Global Administrative Agent and its counsel.
 
(iv) Organizational Documents. The Global Administrative Agent shall have
received a certificate of an Authorized Officer of each Loan Party dated as of
the Global Effective Date, certifying:
 
55

--------------------------------------------------------------------------------


 
(A) that attached to each such certificate is (i) a true and complete copy of
the Organic Documents of such Loan Party, as the case may be, as in effect on
the Global Effective Date, (ii) a true and complete copy of a certificate from
the Governmental Authority of the state of such entity’s organization certifying
that such entity is duly organized and validly existing in such state, and (iii)
a true and complete copy of a certificate from the appropriate Governmental
Authority of each state (without duplication) certifying that such entity is
duly qualified and in good standing (including with respect to the payment of
franchise taxes, if any) to transact business in such state as a foreign
corporation or other entity, if the failure to be so qualified or in good
standing could reasonably be expected to have a Material Adverse Effect;
 
(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the board of directors or management committee of such Loan
Party, as applicable, authorizing the execution, delivery and performance of
such of the Loan Documents to which such Loan Party is or is intended to be a
party; and


(C) as to the incumbency and specimen signature of each officer of such Loan
Party executing such of the Loan Documents to which such Loan Party is or is
intended to be a party.
 
(v) Pledge Agreement. The Global Administrative Agent shall have received
counterparts of a Pledge Agreement, dated as of the Global Effective Date, duly
executed and delivered by Parent and Borrower, together with the following: 


(A) stock certificates representing all the outstanding Equity Interests of
Borrower and each other Loan Party owned by or on behalf of Parent and/or
Borrower as of the Global Effective Date after giving effect to the Financing
Transactions (except that Equity Interests of a Loan Party that is a Foreign
Subsidiary shall be limited to 65% of the total combined voting power of all
classes of voting Equity Interests of such Foreign Subsidiary), and stock powers
and instruments of transfer, endorsed in blank, with respect to such stock
certificates, or, if any securities pledged pursuant to the Pledge Agreement are
uncertificated securities, confirmation and evidence satisfactory to the Global
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Global Administrative
Agent in accordance with the Uniform Commercial Code, as in effect in the State
of New York; and


(B) all documents and instruments, including Uniform Commercial Code Financing
Statements (Form UCC-1), required by law or reasonably requested by the Global
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Pledge Agreement.
 
56

--------------------------------------------------------------------------------


 
(vi) Mortgages. The Global Administrative Agent shall have received
(c) counterparts of duly-executed Mortgages from Borrower encumbering various
Oil and Gas Properties which constitute at least 80% of the Present Value of the
Oil and Gas Properties of Borrower evaluated for purposes of establishing the
initial amount of the Global Borrowing Base, and (d) executed (as applicable)
copies of proper Uniform Commercial Code Form UCC-3 termination statements
necessary to release all Liens and other rights of any Person previously granted
by any Person in any Collateral described in the Mortgages (except Liens
permitted pursuant to Section 7.2), together with such other Uniform Commercial
Code Form UCC-3 termination statements as the Global Administrative Agent may
reasonably request.


(vii) UCC Searches. The Global Administrative Agent shall have received (e) the
UCC Searches, all dated reasonably close to the Global Effective Date, in the
discretion of the Global Administrative Agent and in form and substance
satisfactory to the Global Administrative Agent, and (f) evidence reasonably
satisfactory to the Global Administrative Agent that the Liens indicated by the
financing statements (or similar documents) in such UCC Searches are permitted
by Section 7.2 or have been released.


(viii) Priority; Security Interest. The Collateral and Borrowing Base Properties
shall be free and clear of all Liens, except Liens permitted by Section 7.2. All
filings, notices, recordings and other action necessary to perfect the Liens in
the Collateral shall have been made, given or accomplished or arrangements for
the completion thereof satisfactory to the Global Administrative Agent and its
counsel shall have been made and all filing fees and other expenses related to
such actions either have been paid in full or arrangements have been made for
their payment in full which are satisfactory to the Global Administrative Agent.


(ix) Due Diligence Review. The Global Administrative Agent or its counsel shall
have completed (2) a satisfactory review of title to not less than 80% of the
Present Value of the Oil and Gas Properties evaluated for purposes of
establishing the initial amount of the Global Borrowing Base, and such review
shall not have revealed any condition or circumstance which would reflect that
the representations and warranties contained in Section 3.5 hereof are
inaccurate in any respect, and (3) an environmental review of the Borrowing Base
Properties and such review shall not have revealed any condition or circumstance
which would reflect that the representations and warranties contained in Section
3.16 hereof are inaccurate in any respect.


(x) Approvals and Consents. The Global Administrative Agent shall have received
copies of all Governmental Approvals and third party consents and approvals
necessary or advisable in connection with the Financing Transactions.

57

--------------------------------------------------------------------------------


 
(xi) Insurance. The Global Administrative Agent and the Lenders shall have
received certificates, dated within ten (10) days of the Global Effective Date,
from Borrower’s and Parent’s insurers certifying (a) compliance with all of the
insurance required by Section 5.7 and by the Security Documents and (b) that
such insurance is in full force and effect.


(xii) Initial Reserve Report. The Global Administrative Agent and the Lenders
shall have received and shall be satisfied with the contents, results and scope
of the Initial Reserve Report.


(xiii) Hedging Agreements. The Global Administrative Agent shall have received a
list of any Hedging Agreements currently in existence with respect to Borrower,
Parent or any of the other Loan Parties.


(xiv) Financial Statements. The Global Administrative Agent shall have received
the financial statements described in Section 3.4 hereof.


(xv) Global Effectiveness Notice. The Global Administrative Agent shall have
received the Global Effectiveness Notice.


(xvi) Other Documents. The Global Administrative Agent shall have received such
other legal opinions, information, approvals, instruments and documents as the
Global Administrative Agent or its counsel may have reasonably requested.


(xvii) Satisfactory Legal Form. All documents executed or submitted pursuant
hereto by and on behalf of Borrower, Parent or any other Loan Party shall be in
form and substance reasonably satisfactory to the Global Administrative Agent
and its counsel.


The Global Administrative Agent shall notify Borrower, Parent and the Lenders of
the Global Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of (c) the Lenders to make Loans
and (d) any Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 2:00 p.m., Dallas, Texas time, on
July 28, 2006 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).
 
Section 4.3 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
 
(a) Representations and Warranties. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the representations and warranties of each
Loan Party set forth in the Loan Documents to which it is a party shall be true
and correct on and as of such date after giving effect to such funding and to
the intended use thereof as if made on and as of such date (or, if stated to
have been made expressly as of an earlier date, were true and correct as of such
date).

58

--------------------------------------------------------------------------------


 
(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing and
Parent shall be in compliance with the financial covenants set forth in Article
VI.
 
(c) No Material Adverse Effect. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, no event or events shall have occurred which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.


(d) Borrowing Request. The Global Administrative Agent shall have received a
Borrowing Request for any Borrowing. Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by Borrower and Parent on the date
thereof as to the matters specified in paragraphs (a), (b) and (c) of this
Section.


ARTICLE V
AFFIRMATIVE COVENANTS


Borrower and Parent jointly and severally agree with the Global Administrative
Agent, any Issuing Bank and each Lender that, until the Commitments have expired
or been terminated and Obligations shall have been paid and performed in full
and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, Borrower and Parent will perform (or
cause the performance of) the obligations set forth in this Article.
 
Section 5.1 Financial Reporting; Notices and Other Information. Borrower and
Parent will furnish, or will cause to be furnished, to each Lender, each
Canadian Lender, the Global Administrative Agent and the Canadian Administrative
Agent the following financial statements, reports, notices and information:
 
(a) As soon as available, but in any event within 90 days after the end of each
fiscal year of Parent (or not later than one (1) Business Day after such earlier
filing date as may be required by the Commission), commencing with the fiscal
year ending December 31, 2006, a copy of Parent’s audited annual report for the
applicable fiscal year, including therein a consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by an independent
public accountant of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
 
(b) As soon as available, but in any event within 45 days after the end of each
fiscal quarter of Parent (or not later than one (1) Business Day after such
earlier filing date as may be required by the Commission) commencing with the
fiscal quarter ending June 30, 2006, Parent’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for the applicable fiscal quarter and the then-elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by an Authorized Officer of
Parent as presenting fairly in all material respects the financial condition and
results of operations of Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

59

--------------------------------------------------------------------------------





(c) Concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate, in substantially the form of Exhibit A or
any other form approved by the Global Administrative Agent, executed by an
Authorized Officer of Parent (4) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (5) setting forth reasonably
detailed calculations demonstrating compliance with Article VI, and (6) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.4 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;


(d) Promptly after the sending or filing thereof, copies of all material public
filings, reports and communications from Parent or any of its Subsidiaries, and
all reports, proxy statements and registration statements which Parent or any of
its Subsidiaries files with the Commission or any national securities exchange;
 
(e) By March 1st of each year, a Reserve Report prepared by an Approved Engineer
(the “Independent Reserve Report”), and by September 1st of each year, a Reserve
Report prepared by Borrower, utilizing the customary discount rates and price
deck of the Global Administrative Agent and in form and substance acceptable to
the Global Administrative Agent (the “Internal Reserve Report”); 


(f) Within 45 days after the end of each calendar quarter, a certificate
specifying any material sales, transfer, assignments or other dispositions of
Property of Borrower, Parent or any other Loan Party governed by subsections
(d), (e) or (f) of Section 7.5 occurring during such calendar quarter, executed
on behalf of Parent by an Authorized Officer; and


(g) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Borrower, Parent or
any other Loan Party, including, without limitation, any requested Internal
Reserve Report, or compliance with the terms of this Agreement, as the Global
Administrative Agent or any Lender may reasonably request.

60

--------------------------------------------------------------------------------



Section 5.2 Notice of Material Events.


(a) Promptly, and in any event within three (3) Business Days of Parent,
Borrower or any other Loan Party becoming aware of the following events, Parent
or Borrower will furnish to the Global Administrative Agent and each Lender
written notice of the following:


(i) the occurrence of any Default; and


(ii) any sales, transfer, assignments or other dispositions of Property of
Borrower, Parent or any other Loan Party governed by subsections (d), (e) or (f)
of Section 7.5;


(b) Promptly, and in any event within five (5) days of Borrower, Parent or any
other Loan Party becoming aware of the following events, Borrower or Parent will
furnish to the Global Administrative Agent and each Lender written notice of the
following:


(i) (a) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Borrower,
Parent or any other Loan Party or (b) the occurrence of any adverse development
with respect to any action, suit or proceeding previously disclosed to the
Global Administrative Agent or the Lenders pursuant to this Agreement, in each
case if such action, suit, proceeding or development could reasonably be
expected to result in a Material Adverse Effect;


(ii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Borrower, Parent and the other Loan Parties in an aggregate amount
which could reasonably be expected to have a Material Adverse Effect;


(iii) any and all enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened or other environmental
claims against Borrower, Parent, any other Loan Party, or any of their
Properties pursuant to any applicable Environmental Laws which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;


(iv) any default under one or more Hedging Agreements which results in an
obligation of Borrower, Parent or any other Loan Party to make one or more
payments in an aggregate amount in excess of U.S.$250,000; and


(v) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and


(c) Each notice delivered under this Section shall be accompanied by a statement
of an Authorized Officer of Parent or Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

61

--------------------------------------------------------------------------------




Section 5.3 Information Regarding Collateral. Parent or Borrower will furnish to
the Global Administrative Agent promptly, and in any event within ten (10) days
upon becoming aware of the following changes, written notice of any change w) in
Borrower’s, Parent’s or any other Loan Party’s corporate or organizational name
or in any trade name used to identify Borrower, Parent or such other Loan Party
in the conduct of its business or in the ownership of any of its Properties, x)
in the location of Borrower’s, Parent’s or any other Loan Party’s chief
executive office or its principal place of business, y) in Borrower’s, Parent’s
or any other Loan Party’s state of incorporation or formation, z) in Borrower’s,
Parent’s or any other Loan Party’s identity or corporate or organizational
structure, aa) in Borrower’s, Parent’s or any other Loan Party’s organizational
identification number or any other such similar number identifying Borrower,
Parent or such Loan Party, and bb) in the location of any Collateral located in
Canada to any jurisdiction in which any registration of, or in respect of, the
Debenture (as defined in the Canadian Credit Agreement) may not be effective to
protect the Lien created thereunder, including, without limitation, information
regarding the time of such relocation, the items being relocated and the
intended new locality of such items.
 
Section 5.4 Existence; Conduct of Business. Borrower and Parent will, and will
cause each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect cc) its legal existence and
dd) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except where
the failure to so preserve, renew or keep in full force and effect such rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks or
trade names could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.5 Payment of Obligations. Borrower and Parent will, and will cause
each other Loan Party to, pay its obligations, including liabilities for Taxes,
before the same shall become delinquent or in default, except where ee) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, ff) Borrower, Parent or such other Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, gg) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation, and hh) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 5.6 Maintenance of Properties. Borrower and Parent will, and will cause
each of the other Loan Parties to, keep, preserve, protect and maintain all
Properties material to the conduct of its business in good repair, working order
and condition, and make necessary and proper repairs, renewals and replacements
so that their business, and the respective businesses of the other Loan Parties,
carried on in connection therewith may be properly conducted at all times in
accordance with standard industry practices unless (1) Borrower, Parent or the
respective other Loan Party determines in good faith that the continued
maintenance of any of its Properties is no longer economically desirable or (2)
the failure to so keep, preserve, protect and maintain such Properties or the
failure to make such repairs, renewals or replacements could not reasonably be
expected to result in a Material Adverse Effect. In particular, Borrower and
Parent will, and will cause each of the other Loan Parties to, operate or cause
to be operated its Oil and Gas Properties as a reasonable and prudent operator.

62

--------------------------------------------------------------------------------




Section 5.7 Insurance. Borrower and Parent will, and will cause each of the
other Loan Parties to, maintain, with financially sound and reputable insurance
companies insurance in such amounts and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. The Global Administrative
Agent, on behalf of the Lenders, will be named as sole loss payee and additional
insured, as appropriate, with respect to such insurance. Borrower and Parent
will furnish to the Lenders, upon request of the Global Administrative Agent,
information in reasonable detail as to the insurance so maintained.
 
Section 5.8 Casualty and Condemnation. Borrower and Parent ii) will furnish to
the Global Administrative Agent and the Lenders written notice promptly, and in
any event within three (3) Business Days of the occurrence, of any Casualty
Event to any Collateral or the commencement of any action or proceeding for the
taking of any material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and jj) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of the Combined Loan
Documents.
 
Section 5.9 Books and Records; Inspection Rights. Borrower and Parent will, and
will cause each of their Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Borrower and Parent
will, and will cause each of the other Loan Parties to, permit any
representatives or agents designated by the Global Administrative Agent or any
Lender (including any consultants, accountants, lawyers and appraisers), upon
reasonable prior notice and at the reasonable cost and expense of Borrower and
Parent, to visit and inspect its Properties, including, without limitation, the
Oil and Gas Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at reasonable times and without disruption to the
conduct of Borrower’s business; provided, however, so long as no Default shall
have occurred and be continuing, the Global Administrative Agent and Lenders
agree to limit such visits to one (1) during each fiscal year of Borrower and
Parent for which Borrower or Parent shall pay the reasonable cost and expense of
the Global Administrative Agent or Lender.
 
Section 5.10 Compliance with Laws. Borrower and Parent will, and will cause each
of their Subsidiaries to, comply with all Governmental Rules applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.11 Use of Proceeds and Letters of Credit. Borrower and Parent will,
and will cause each of their Subsidiaries to, use the proceeds of the Loans kk)
to reimburse each Issuing Bank for LC Disbursements in accordance with Section
2.4(e), or ll) for Borrower’s and the other Loan Parties’ general corporate
purposes, including any acquisitions. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board, including Regulation U.
Letters of Credit will be issued only to support normal and customary oil and
gas operations including, but not limited to, credit support for insurance or
similar items required in support of Borrower’s operations, undertaken by
Borrower or any of the other Loan Parties in the ordinary course of its
business.

63

--------------------------------------------------------------------------------




Section 5.12 Additional Subsidiaries. If any additional Subsidiary of Parent is
formed or acquired after the Global Effective Date, Borrower and Parent will
notify the Global Administrative Agent and the Lenders thereof and whether such
Subsidiary is an Unrestricted Subsidiary or a Restricted Subsidiary, and if a
Restricted Subsidiary, then Borrower and Parent will cause such Restricted
Subsidiary (unless such Restricted Subsidiary is a Foreign Subsidiary) to mm)
execute a Facility Guaranty within fifteen (15) Business Days after such
Subsidiary is formed or acquired, i) execute a Mortgage (to the extent necessary
to comply with Section 5.15) and promptly take such actions to create and
perfect Liens on such Restricted Subsidiary’s assets to secure the Obligations
as the Global Administrative Agent shall reasonably request, ii) pledge or cause
to be pledged all Equity Interests in such Restricted Subsidiary pursuant to a
Pledge Agreement within fifteen (15) Business Days after such Restricted
Subsidiary is formed or acquired (except that, if such Restricted Subsidiary is
a Foreign Subsidiary, Equity Interests of such Restricted Subsidiary to be
pledged pursuant to such Pledge Agreement may be limited to 65% of the total
combined voting power of all classes of voting Equity Interests of such
Restricted Subsidiary) and iii) cause any and all such Persons (except Parent
and Borrower) pledging such Equity Interests pursuant to a Pledge Agreement to
execute a Facility Guaranty but only if such Person has not heretofore executed
a Facility Guaranty. 
 
Section 5.13 Unrestricted Subsidiaries. Borrower and Parent:


(a) will cause the management, business and affairs of each of Borrower, Parent
and the other Loan Parties to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting any Property of Borrower, Parent and their
respective Subsidiaries to be commingled) so that each Unrestricted Subsidiary
that is a corporation will be treated as a corporate entity separate and
distinct from Borrower, Parent and the other Loan Parties;


(b) will not, and will not permit any of the other Loan Parties to, incur,
assume, Guarantee or be or become liable for any Indebtedness of any of the
Unrestricted Subsidiaries; and


(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Indebtedness of, any Loan Party.
 
Section 5.14 Environmental Matters.


(a) Borrower and Parent will, and will cause each of the other Loan Parties to,
comply in all material respects with all Environmental Laws now or hereafter
applicable to Borrower, Parent or the other Loan Parties, and shall obtain, at
or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and maintain such authorizations in full force and
effect, except to the extent failure to have any such permit, license or
authorization could not reasonably be expected to have a Material Adverse
Effect.


(b) Borrower and Parent will, and will cause each of the other Loan Parties to,
promptly furnish to the Global Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by Borrower, Parent or any other Loan Parties, to the effect that, in connection
with its ownership or use of their Properties or the conduct of their business,
it may be potentially responsible with respect to any investigation or clean-up
of Hazardous Material at any location, except to the extent any such
investigation or clean-up could not reasonably be expected to have a Material
Adverse Effect.

64

--------------------------------------------------------------------------------




Section 5.15 Further Assurances; Title Data.
 
(a) Borrower and Parent will, and will cause each other Loan Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which the Global
Administrative Agent or the Required Lenders may reasonably request, to effect
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. Borrower and Parent also agree to provide to the Global
Administrative Agent, from time to time upon reasonable request of the Global
Administrative Agent, information which is in the possession of Borrower, Parent
or the other Loan Parties or otherwise reasonably obtainable by any of them,
reasonably satisfactory to the Global Administrative Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents. The Security Documents shall remain in effect at all times unless
otherwise released pursuant to the terms of this Agreement.


(b) Borrower and Parent hereby authorize the Global Administrative Agent and the
Lenders to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral without the signature of
Borrower, Parent or any other Loan Party where permitted by law. A carbon,
photographic or other reproduction of the Security Documents or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. The Global Administrative Agent will
promptly send Borrower any financing or continuation statements it files without
the signature of Borrower, Parent or any other Loan Party and the Global
Administrative Agent will promptly send Borrower the filing or recordation
information with respect thereto.
 
(c) If at any time the aggregate Present Value of the Oil and Gas Properties for
which the Global Administrative Agent shall have received currently effective,
duly executed Mortgages encumbering such Oil and Gas Properties constitutes
(1) less than 80% of the aggregate Present Value of all Oil and Gas Properties
of Borrower, Parent and its Restricted Subsidiaries evaluated for purposes of
the then effective Global Borrowing Base, (2) less than 80% of the aggregate
Present Value of all Oil and Gas Properties of Borrower, Parent and its
Restricted Subsidiaries located in the United States and evaluated for purposes
of the U.S. Borrowing Base then in effect, or (3) less than 80% of the aggregate
Present Value of all Oil and Gas Properties of Borrower, Parent and its
Restricted Subsidiaries located in Canada and evaluated for purposes of the
Allocated Canadian Borrowing Base then in effect, then Borrower and Parent will,
and/or will cause the Restricted Subsidiaries to, execute and deliver to the
Global Administrative Agent, Mortgages covering additional Oil and Gas
Properties of Borrower, Parent and/or its Restricted Subsidiaries not then
encumbered by Mortgages for the benefit of the Global Administrative Agent, such
that the Global Administrative Agent shall have received currently effective
duly-executed Mortgages (x) encumbering Oil and Gas Properties of Borrower,
Parent and its Restricted Subsidiaries constituting 80% or more of the aggregate
Present Value of all Oil and Gas Properties of Borrower, Parent and its
Restricted Subsidiaries evaluated for purposes of the then effective Global
Borrowing Base, (y) encumbering Oil and Gas Properties of Borrower, Parent and
its Restricted Subsidiaries located in the United States with a Present Value
constituting not less than 80% of the aggregate Present Value of all Oil and Gas
Properties of Borrower, Parent and its Restricted Subsidiaries located in the
United States and evaluated for purposes of the U.S. Borrowing Base, and (z) at
any time Allocated Canadian Borrowing Base is in effect, encumbering Oil and Gas
Properties of Borrower, Parent and its Restricted Subsidiaries located in Canada
with a Present Value constituting not less than 80% of the aggregate Present
Value of all Oil and Gas Properties of Borrower, Parent and its Restricted
Subsidiaries located in Canada and evaluated for purposes of the Allocated
Canadian Borrowing Base.

65

--------------------------------------------------------------------------------




(d) On or before the delivery to the Global Administrative Agent and Combined
Lenders of each Reserve Report required by Section 2.7 or Section 5.1(e) hereof,
and at such other times as the Required Lenders may request, Borrower will
deliver title information in form and substance reasonably acceptable to the
Global Administrative Agent and its counsel covering enough of the proved Oil
and Gas Properties evaluated by such Reserve Report that were not included in
the immediately preceding Reserve Report, so that the Global Administrative
Agent and its counsel shall have received, together with title information
previously received, satisfactory title information on at least 80% of the total
value of the proved Oil and Gas Properties evaluated by such Reserve Report.
Borrower and Parent will, and will cause each other Loan Party to, in all
material respects maintain good and defensible title (except for Permitted
Encumbrances) to (4) the Mortgaged Properties, and (5) its and their other
material Oil and Gas Properties, and to do all things reasonably necessary to
cure any material title defects which are not Permitted Encumbrances of which an
Authorized Officer of Borrower, Parent or any other Loan Party has knowledge or
has been provided written notice.


(e) At any time Borrower or any of the other Loan Parties is required to execute
and deliver Mortgages to the Global Administrative Agent pursuant to this
Section 5.15, Borrower shall also deliver to the Global Administrative Agent
such customary opinions of counsel (including, if so requested, title opinions,
and in each case addressed to the Global Administrative Agent) and other
evidence of title as the Global Administrative Agent shall deem reasonably
necessary or appropriate to verify (6) Borrower’s or such other Loan Party’s
title to not less than 80% of the total value of the proved Oil and Gas
Properties which are subject to such Mortgages, and (7) the validity, perfection
of the Liens and priority (subject only to Permitted Encumbrances) of the Liens
created by such Mortgages and such other matters regarding such Mortgages and
the Loan Documents as the Global Administrative Agent shall reasonably request.


ARTICLE VI
FINANCIAL COVENANTS


Borrower and Parent jointly and severally agree with the Global Administrative
Agent, any Issuing Bank, and each Lender that, until the Commitments have
expired or been terminated and Obligations shall have been paid and performed in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, Parent will perform the obligations
set forth in this Article.

66

--------------------------------------------------------------------------------




Section 6.1 Ratio of Total Funded Debt to EBITDA. As of the end of any fiscal
quarter, commencing with the fiscal quarter ending December 31, 2006, Parent
will not permit its ratio of Total Funded Debt outstanding to Annualized EBITDA
to be greater than iv) for the fiscal quarters ending December 31, 2006 and
March 31, 2007, 3.50 to 1.00, and v) for the fiscal quarter ending June 30, 2007
and for each fiscal quarter thereafter, 3.00 to 1.00.
 
Section 6.2 Ratio of Current Assets to Current Liabilities. As of the end of any
fiscal quarter, commencing with the fiscal quarter ending December 31, 2006,
Parent will not permit its ratio of Current Assets to Current Liabilities to be
less than 1.00 to 1.00.


ARTICLE VII
NEGATIVE COVENANTS


Borrower and Parent jointly and severally agree with the Global Administrative
Agent, any Issuing Bank, and each Lender that, until the Commitments have
expired or been terminated and the Obligations shall have been paid and
performed in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, Borrower and Parent will
perform the obligations set forth in this Article.
 
Section 7.1 Indebtedness; Certain Equity Securities.
 
(a) Borrower and Parent will not, and will not permit any other Loan Party to,
create, incur, assume or permit to exist any Indebtedness, except:


(i) Indebtedness created under the Combined Loan Documents;
 
(ii) Indebtedness of (i) Borrower to any Restricted Subsidiary, (ii) any
Restricted Subsidiary to Borrower and (iii) any Restricted Subsidiary to another
Restricted Subsidiary that is subordinated to the Combined Obligations in form
and substance reasonably satisfactory to the Global Administrative Agent;
 
(iii) Guarantees by Borrower and Parent of Indebtedness of any other Loan Party
and by any other Loan Party of Indebtedness of Borrower and Parent, in each case
existing as of the date hereof and set forth in Schedule 7.1(a)(iii);
 
(iv) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Global Effective Date; provided that (a) such Indebtedness exists at the time
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary and (b)
the aggregate principal amount of Indebtedness permitted by this clause (iv) and
clause (vii) shall not exceed U.S.$1,000,000 at any time outstanding;

67

--------------------------------------------------------------------------------




(v) Indebtedness of Borrower and the Restricted Subsidiaries secured by Liens
permitted by Section 7.2(e) up to but not exceeding U.S.$500,000 at any one time
outstanding;


(vi) Capital Lease Obligations of Borrower and the Restricted Subsidiaries
secured by Liens permitted by Section 7.2(h) hereof up to but not exceeding
U.S.$500,000 at any one time outstanding;
 
(vii) contingent obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 7.5;


(viii) Indebtedness in respect of netting services, overdraft protection and
otherwise in connection with deposit accounts;


(ix) Indebtedness incurred in the ordinary course of business in connection with
performance, surety, appeal or other similar obligations (exclusive of
obligations for the payment of borrowed money);


(x) other Indebtedness of Borrower and the Restricted Subsidiaries in an
aggregate principal amount not exceeding U.S.$500,000 at any time outstanding;
and


(xi) any extension, renewal or refinancing (but not increase) of any of the
foregoing on terms and conditions (taken as a whole) that are no less favorable
to Borrower, Parent and the Restricted Subsidiaries than the Indebtedness being
extended, renewed or refinanced.


(b) Borrower and Parent will not, and will not permit any other Loan Party to,
issue any Preferred Equity Interest.
 
(c) Borrower and Parent will not permit any of the Unrestricted Subsidiaries to
create, incur or suffer to exist any Indebtedness except Non-Recourse Debt in an
aggregate principal amount not to exceed U.S.500,000 at any time outstanding.


(d) Notwithstanding anything contained in this Agreement to the contrary,
Borrower and Parent may, or may permit any other Loan Party to create, incur,
assume or permit to exist debt, which debt and any Liens created by such debt is
at all times subordinate to the Indebtedness and Liens created by the Combined
Credit Agreements, in such amounts and on such terms approved by the Global
Administrative Agent and the Required Lenders in their sole and absolute
discretion.
 
Section 7.2 Liens. Borrower and Parent will not, and will not permit any other
Loan Party to, create, incur, assume or permit to exist any Lien on any Property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:


(a) Liens created under the Combined Loan Documents;

68

--------------------------------------------------------------------------------




(b) Permitted Encumbrances;


(c) any Lien on any Property or asset of Borrower or any Restricted Subsidiary
existing on the Global Effective Date and set forth in Schedule 7.2; provided
that (2) such Lien shall not apply to any other Property or asset of Borrower or
any other Loan Party and (3) such Lien shall secure only those obligations which
it secures on the Global Effective Date;


(d) any Lien existing on any Property or asset prior to the acquisition thereof
by Borrower or any Restricted Subsidiary or existing on any Property or asset of
any Person that becomes a Restricted Subsidiary after the Global Effective Date
prior to the time such Person becomes a Restricted Subsidiary; provided that (4)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(5) such Lien shall not apply to any other Property or assets of Borrower or any
other Loan Party, and (6) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be;
 
(e) any Liens on assets acquired, constructed or improved by Borrower or any
Restricted Subsidiary; provided that (7) such Liens secure Indebtedness
permitted by clause (v) of Section 7.1(a), (8) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (9) the Indebtedness
secured thereby does not exceed 80% of the cost of acquiring, constructing or
improving such fixed or capital assets, and (10) such Liens shall not apply to
any other Property of Borrower or any of the other Loan Parties;


(f) any Liens for farm-in, farm-out, joint operating, area of mutual interest
agreements or similar agreements entered into by Borrower and the other Loan
Parties in the ordinary course of business and which Borrower or such Loan Party
determines in good faith to be necessary for or advantageous to the economic
development of their Properties;


(g) additional Liens upon real and/or personal Property created after the date
hereof, provided that the aggregate Indebtedness secured thereby and incurred on
and after the date hereof shall not exceed U.S.$500,000 in the aggregate at any
one time outstanding;
 
(h) Liens to secure Capital Lease Obligations permitted under Section 7.1(a)(v);
provided that such Liens attach only to Property subject of such Capital Lease
Obligation; and


(i) any extension, renewal or replacement of the foregoing, provided that the
Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or Property (other than a substitution of like Property).
 
Section 7.3 Fundamental Changes.


(a) Borrower and Parent will not, and will not permit any other Loan Party to,
merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate or amalgamate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (11) any
Restricted Subsidiary may merge into Borrower in a transaction in which Borrower
is the surviving entity, (12) any Restricted Subsidiary may merge into any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and (if any party to such merger is a Loan Party) is a
Loan Party, and (13) Borrower or any Restricted Subsidiary may merge or
consolidate with any other Person if in the case of a merger or consolidation of
(a) Borrower, Borrower is the surviving entity, and (b) in any other case, the
surviving entity is a wholly-owned Restricted Subsidiary and such Restricted
Subsidiary (x) has complied with the requirements of Section 5.12 and (y) shall
have assumed and ratified all obligations of any Restricted Subsidiary involved
in such merger pursuant to documentation in form and substance satisfactory to
the Global Administrative Agent.

69

--------------------------------------------------------------------------------




(b) Borrower and Parent will not, and will not permit any of their Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by Borrower, Parent and their Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.
 
Section 7.4 Investments, Loans, Advances, Guarantees and Acquisitions. Borrower
and Parent will not, and will not permit any other Loan Party to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Restricted Subsidiary prior to such merger) any Equity Interests in or evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or make or permit to exist any
Investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:


(a) Permitted Investments;


(b) Investments existing on the date of this Agreement and set forth on
Schedule 7.4;
 
(c) Investments by Borrower and the Restricted Subsidiaries in Equity Interests
in Restricted Subsidiaries and Indebtedness of Borrower or a Restricted
Subsidiary permitted by Section 7.1(a)(ii);
 
(d) one or more substantially contemporaneous Investments in Equity Interests of
any Person owning Oil and Gas Properties which, after giving effect to such
Investments, will be a Restricted Subsidiary or will be merged into or with a
Restricted Subsidiary; provided that (14) as a result of such Investments, such
Person becomes a wholly-owned Restricted Subsidiary and has complied with the
requirements of Section 5.12, and (15) no Default would result from such Person
becoming a Restricted Subsidiary;


(e) Guarantees constituting Indebtedness permitted by Section 7.1; provided that
a Restricted Subsidiary shall not Guarantee any other Indebtedness unless such
Restricted Subsidiary also has Guaranteed the Obligations pursuant to a Facility
Guaranty delivered pursuant to Article IV on the Global Effective Date or
pursuant to Section 5.12;


(f) Investments in Oil and Gas Properties and related assets and technology;

70

--------------------------------------------------------------------------------




(g) Investments in Unrestricted Subsidiaries existing as of the date hereof and
set forth on Schedule 7.4; and
 
(h) additional Investments in an aggregate principal amount not to exceed
U.S.$500,000 at any one time outstanding.
 
Section 7.5 Asset Sales. Borrower and Parent will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
Property or asset, including any Equity Interest owned by it, nor will Borrower
and Parent permit any of the Restricted Subsidiaries to issue any additional
Equity Interest in such Restricted Subsidiary, except:


(a) sales or other dispositions of inventory, used or surplus equipment and
Permitted Investments in the ordinary course of business;


(b) sales, transfers and dispositions of Property to Borrower or a Restricted
Subsidiary (including the transfer of Oil and Gas Properties into newly created
limited partnerships or limited liability companies, all of the Equity Interests
of which are directly or indirectly owned by Borrower and/or the Restricted
Subsidiaries) or the issuance of any Equity Interest in Borrower or any
Restricted Subsidiary to Borrower or any Restricted Subsidiary;


(c) any Hydrocarbons produced or sold in the ordinary course of business;
 
(d) the sale, transfer or other disposition of Equity Interests in Unrestricted
Subsidiaries;
 
(e) the sale, transfer or other disposition in one or more transactions of
Property (other than Equity Interests in Parent or Restricted Subsidiaries) not
constituting Borrowing Base Properties; and 
 
(f) provided no Event of Default, Global Borrowing Base Deficiency or U.S.
Borrowing Base Deficiency then exists, the sale, issuance, transfer or other
disposition in one or more transactions of Property constituting either Equity
Interests in Parent or Restricted Subsidiaries or any Oil and Gas Properties
that are given value in the calculation of Present Value or the Global Borrowing
Base, as applicable; provided that, with respect to the Oil and Gas Properties
only, the aggregate Loan Value of such Oil and Gas Property so sold, transferred
or disposed of during the period since the most recent redetermination of the
Global Borrowing Base shall not exceed 5% of the amount of the then current
Global Borrowing Base.
 
Section 7.6 Sale and Leaseback Transactions. Except to the extent permitted by
Section 7.1 and Section 7.2, Borrower and Parent will not, and will not permit
any other Loan Party to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any Property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such Property or other Property that it intends to use for
substantially the same purpose or purposes as the Property sold or transferred.
 
Section 7.7 Hedging Agreements. Borrower and Parent will not, and will not
permit any other Loan Party to, enter into any Hedging Agreements with any
Person other than vi) Hedging Agreements in respect of commodities (1) with an
Approved Counterparty and (2) the notional volumes for which (when aggregated
with other commodity Hedging Agreements of Borrower, Parent and the other Loan
Parties then in effect other than basis differential swaps on volumes already
hedged pursuant to other Hedging Agreements) do not exceed, as of the date such
Hedging Agreement is executed, 80% of the reasonably anticipated projected
production from proved, developed, producing Oil and Gas Properties (as set
forth in the most recently delivered Reserve Report and approved by the Global
Administrative Agent) for each month during the period during which such Hedging
Agreement is in effect for each of crude oil and natural gas, calculated
separately, and which Hedging Agreements shall not, in any case, have a tenor of
greater than three (3) years, and vii) Hedging Agreements in respect of interest
rates with an Approved Counterparty, the notional amounts of which (when
aggregated with all other Hedging Agreements of Borrower, Parent and the other
Loan Parties then in effect in respect of interest rates) do not exceed 100% of
the then outstanding principal amount of Borrower’s Indebtedness for borrowed
money, and which Hedging Agreements shall not, in any case, have a tenor of
greater than three (3) years. In no event shall any Hedging Agreement to which
Borrower, Parent or any other Loan Party is a party contain any requirement,
agreement or covenant for Borrower, Parent or any other Loan Party to post cash
or other collateral or margin to secure their obligations under such Hedging
Agreement or to cover market exposures. 

71

--------------------------------------------------------------------------------





Section 7.8 Restricted Payments; Certain Payments of Indebtedness. Borrower and
Parent will not, and will not permit any other Loan Party to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:


(a) any Restricted Subsidiary may pay dividends to Borrower or any other
Restricted Subsidiary; and


(b) Borrower and Parent may make Restricted Payments provided that such
Restricted Payments are in shares of common stock or other Equity Interests of
Borrower or Parent.
 
Section 7.9 Transactions with Affiliates. Borrower and Parent will not, and will
not permit any other Loan Party to, sell, lease or otherwise transfer any
Property or assets to, or purchase, lease or otherwise acquire any Property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except nn) transactions in the ordinary course of business and that
are at prices and on terms and conditions not less favorable to Borrower, Parent
or such other Loan Party than could be obtained on an arm’s-length basis from
unrelated third parties, oo) transactions between or among Borrower, Parent and
the other Loan Parties not involving any other Affiliate, pp) any Restricted
Payment permitted by Section 7.8, and qq) any Investment permitted by Section
7.4.
 
Section 7.10 Restrictive Agreements. Borrower and Parent will not, and will not
permit any other Loan Party to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits or restricts
rr) the ability of Borrower, Parent or any other Loan Party to create, incur or
permit to exist any Lien in favor of the Global Administrative Agent and/or the
Canadian Administrative Agent for the benefit of the Combined Lenders upon any
of its Property, or ss) the ability of any Restricted Subsidiary to make
Restricted Payments to Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of Borrower or any other Restricted Subsidiary; provided
that (1) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Combined Loan Document, (2) the foregoing shall not apply to
restrictions and conditions existing on the date of this Agreement identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), (3)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder, (4)
clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or other obligations
permitted by this Agreement if such restrictions or conditions apply only to the
Property or assets securing such Indebtedness or other obligation, and (5)
clause (a) of the foregoing shall not apply to customary provisions in leases or
other agreements restricting the assignment thereof.

72

--------------------------------------------------------------------------------




Section 7.11 No Action to Affect Security Documents. Except for transactions
expressly permitted hereby, Borrower and Parent shall not, and shall not permit
any of their Subsidiaries to, do anything to adversely affect the priority of
the Liens created by the Security Documents given or to be given in respect of
the Obligations.


ARTICLE VIII
EVENTS OF DEFAULT
 
Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:


(a) Non-Payment of Obligations. Any Loan Party shall default in the payment or
prepayment when due of any principal of any Loan or of any reimbursement
obligation with respect to any Letter of Credit; or Borrower shall default in
the payment when due of any interest, fee or of any other obligation hereunder
or under any other Loan Document and such default continues for a period of
three (3) days.


(b) Breach of Warranty. Any representation or warranty of any Loan Party made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of any Loan Party to the Global
Administrative Agent, or any Lender for purposes of or in connection with this
Agreement or any such other Loan Document is or shall be false or misleading
when made.


(c) Non-Performance of Covenants and Obligations. Any Loan Party shall default
in the due performance and observance of any of its obligations under Section
5.1, Section 5.2, Section 5.3, Section 5.7, Section 5.11, Section 5.12 or
Section 5.15, or under Article VI or Article VII.


(d) Non-Performance of Other Covenants and Obligations. Any Loan Party shall
default in the due performance and observance of any other agreement contained
herein or in any other Loan Document, and such default shall continue unremedied
for a period of 30 days after notice thereof shall have been given to Borrower
by the Global Administrative Agent or the Required Lenders.

73

--------------------------------------------------------------------------------




(e) Default on Other Indebtedness. Any Loan Party shall default in the payment
when due of any principal of or interest on any of its other Indebtedness
aggregating U.S.$500,000 or more, or in the payment when due of U.S.$500,000 or
more in the aggregate under one or more Hedging Agreements; or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due, or to be
prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity.


(f) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan: (6) the institution of any steps by Parent, any ERISA Affiliate or
any other Person to terminate a Pension Plan if, as a result of such
termination, Parent or any ERISA Affiliate could reasonably expect to incur a
liability or obligation to such Pension Plan, which could reasonably be expected
to have a Material Adverse Effect; or (7) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA to the extent such action could reasonably be expected to have a
Material Adverse Effect.
 
(g) Bankruptcy and Insolvency. Any Loan Party shall (8) generally fail to pay,
or admit in writing its inability or unwillingness to generally pay, debts as
they become due; (9) apply for, consent to, or acquiesce in, the appointment of
a trustee, receiver, receiver and manager, sequestrator or other custodian for
any Loan Party, or any substantial part of the property of any thereof, or make
a general assignment for the benefit of creditors; (10) in the absence of such
application, consent or acquiescence, permit or suffer to exist the appointment
of a trustee, receiver, receiver and manager, sequestrator or other custodian
for any Loan Party, or for a substantial part of the property of any thereof,
and such trustee, receiver, receiver and manager, sequestrator or other
custodian shall not be discharged within 60 days, provided that each Loan Party
hereby expressly authorizes the Global Administrative Agent to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend the rights of the Combined Lenders under the Loan Documents;
(11) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law (including the Bankruptcy and Insolvency Act
(Canada)), or any dissolution, winding up or liquidation proceeding, in respect
of any Loan Party, and, if any such case or proceeding is not commenced by such
Loan Party, such case or proceeding shall be consented to or acquiesced in by
such Loan Party or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that each Loan Party hereby expressly
authorizes the Global Administrative Agent to appear in any court conducting any
such case or proceeding during such 60-day period to preserve, protect and
defend the rights of the Combined Lenders under the Loan Documents; or (12) take
any corporate or partnership action authorizing, or in furtherance of, any of
the foregoing.
 
(h) Judgments. One or more judgments or orders for the payment of money in
excess of U.S.$500,000 in the aggregate (exclusive of amounts fully covered by
valid and collectible insurance in respect thereof subject to customary
deductibles or fully covered by an indemnity with respect thereto reasonably
acceptable to the Required Lenders) shall be rendered against any Loan Party and
either (13) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order, or (14) such judgment shall have become final and
non-appealable and shall have remained outstanding for a period of 60
consecutive days.

74

--------------------------------------------------------------------------------




(i) Change in Control. A Change in Control shall occur.


(j) Failure of Liens. The Liens created by the Security Documents shall at any
time not constitute a valid and perfected Lien on the collateral intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein) in favor of the Global
Administrative Agent or, except for expiration in accordance with its terms, any
of the Security Documents shall for whatever reason be terminated or cease to be
in full force and effect, or the enforceability thereof shall be contested by
any Loan Party.


(k) Event of Default under Canadian Loan Documents. Any “Event of Default” as
defined in the Canadian Loan Documents shall occur; provided that the occurrence
of a “Default” as defined in the Canadian Loan Documents shall constitute a
Default under this Agreement; provided further that if such “Default” or “Event
of Default” is cured or waived under the Canadian Loan Documents, as applicable,
then such “Default” or “Event of Default” shall no longer constitute a Default
or an Event of Default, respectively, under this Agreement.
 
Section 8.2 Action if Bankruptcy. If any Event of Default described in Section
8.1(g) shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations hereunder shall automatically be and become
immediately due and payable, without demand, protest or presentment or notice of
any kind, all of which are hereby expressly waived by Borrower, Parent and their
Subsidiaries. Without limiting the foregoing, the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.
 
Section 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1(g)) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Required
Lenders, may, by notice to Borrower declare tt) the Commitments (if not
theretofore terminated) to be terminated and/or uu) all of the outstanding
principal amount of the Loans and all other Obligations hereunder to be due and
payable, whereupon the Commitments shall terminate and the full unpaid amount of
such Loans and other Obligations shall be and become immediately due and
payable, without demand, protest or presentment or notice of any kind, all of
which are hereby waived by Borrower, Parent and their Subsidiaries. Without
limiting the foregoing, the Lenders shall be entitled to exercise any and all
other remedies available to them under the Loan Documents and applicable law.


ARTICLE IX
AGENTS


Each of the Lenders, the Issuing Banks and the other Agents hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as the Global Administrative Agent, and
authorizes the Global Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Global Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

75

--------------------------------------------------------------------------------




Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Parent or any
other Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.


The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) each Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise
following its receipt of written instructions from the Required Lenders (or such
other number or percentage of the Combined Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Parent or any of its Subsidiaries that is communicated to or obtained by the
bank serving as such Agent or any of its Related Parties in any capacity. Each
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Combined Lenders as shall be necessary under the circumstances
as provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. Each Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to such Agent by Borrower, Parent or a Lender, and such Agent
shall not be responsible for or have any duty to ascertain or inquire into (1)
any statement, warranty or representation made in or in connection with any Loan
Document, (2) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (3) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (4) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (5) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.


The Global Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Global Administrative Agent and the other Agents also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The Global
Administrative Agent and the other Agents may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

76

--------------------------------------------------------------------------------




Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.


Subject to the appointment and acceptance of a successor Global Administrative
Agent as provided in this paragraph, the Global Administrative Agent may resign
at any time by notifying the Combined Lenders, Borrower and Parent. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with Borrower and Parent, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Global Administrative Agent gives
notice of its resignation, then the retiring Global Administrative Agent may, on
behalf of the Combined Lenders and the Issuing Banks, appoint a successor Global
Administrative Agent which shall be a bank with an office in New York City or an
Affiliate of any such bank. Upon the acceptance of its appointment as Global
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Global Administrative Agent, and the retiring Global Administrative
Agent shall be discharged from its duties and obligations hereunder (other than
its obligations under Section 10.12). The fees payable by Borrower to a
successor Global Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the Global Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring Global Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Global Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the Intercreditor Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


Each of the Lenders, for itself and on behalf of any of its Affiliates, and the
Issuing Banks hereby irrevocably appoints the Global Administrative Agent to act
as its agent under the Intercreditor Agreement and authorizes the Global
Administrative Agent to execute the Intercreditor Agreement on its behalf and to
take such actions on its behalf and to exercise such powers as are delegated to
the Global Administrative Agent by the terms hereof and thereof, together with
such actions and powers as are reasonably incidental thereto.

77

--------------------------------------------------------------------------------


 
ARTICLE X
MISCELLANEOUS
 
Section 10.1 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:


(a) if to Borrower, to:



 
Storm Cat Energy (USA) Corporation
c/o Storm Cat Energy Corporation
1125 17th Street, Suite 2310
Denver, Colorado 80202
Attention: Paul Wiesner
Telephone: 303.991.5070
Facsimile: 303.991.5075
     
with copy to:
     
Hogan & Hartson L.L.P.
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention: Richard Mattera
Telephone: 303.454.2471
Facsimile: 303.899.7333
     
with an additional copy to:
     
Bull, Housser & Tupper LLP
3000 Royal Center
1055 West Georgia Street
Vancouver British Columbia
Canada V6E 3R3
Attention: David M. Hunter
Telephone: 604.641.4963
Facsimile: 604.646.2634

 
78

--------------------------------------------------------------------------------





(b) if to Parent, to:
 

 
Storm Cat Energy Corporation
1125 17th Street, Suite 2310
Denver, Colorado 80202
Attention: Paul Wiesner
Telephone: 303.991.5070
Facsimile: 303.991.5075
     
with copy to:
     
Hogan & Hartson L.L.P.
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention: Richard Mattera
Telephone: 303.454.2471
Facsimile: 303.899.7333
     
with an additional copy to:
     
Bull, Housser & Tupper LLP
3000 Royal Center
1055 West Georgia Street
Vancouver British Columbia
Canada V6E 3R3
Attention: David M. Hunter
Telephone: 604.641.4963
Facsimile: 604.646.2634

 
(c) if to the Global Administrative Agent, to:



 
JPMorgan Chase Bank, N.A.
10 South Dearborn
Floor 19
Chicago, Illinois 60603-2003
Attention: Susan Dugan
Telephone: 312.385.7143
Facsimile: 312.385.7096


79

--------------------------------------------------------------------------------


 

 
with a copy to:
     
JPMorgan Chase Bank, N.A.
1717 Main Street, 4th Floor
Mail Code TX1-2448
Dallas, Texas 75202
Attention: Scott Fowler
Telephone: 214.290.2162
Facsimile: 214.290.2332





(d) if to any other Lender, to it at its address (or telecopy number) provided
to the Global Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire; and


(e) if to any Canadian Lender, to it at its address (or telecopy number)
provided to the Canadian Administrative Agent and Canadian Borrower or as set
forth in its “Administrative Questionnaire” as defined in the Canadian Credit
Agreement.


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
Section 10.2 Waivers; Amendments.


(a) No failure or delay by the Global Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Global Administrative Agent, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Global Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.
 
(b) Neither this Agreement nor any of the Combined Loan Documents nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrower, Parent and the Required Lenders or by Borrower, Parent
and the Global Administrative Agent with the consent of the Required Lenders,
or, in the case of any other Combined Loan Document, pursuant to an agreement or
agreements in writing entered into by the relevant Loan Parties thereto and the
Required Lenders or by the relevant Loan Parties thereto and the Global
Administrative Agent with the consent of the Required Lenders; provided that the
same waiver, amendment or modification is requested by Borrower or Parent in
connection with each of the Combined Credit Agreements; and provided further
that no such agreement shall (6) increase the Commitment of any Lender without
the written consent of such Lender, (7) reduce, or otherwise release Borrower
from its obligation to pay, the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (8) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (9) change Section 2.18(b) or (c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (10) change any of the provisions of this Section 10.2, Section
2.7 (unless a lesser vote is otherwise required pursuant to this Section 10.2),
Section 2.10 (unless a lesser vote is otherwise required pursuant to this
Section 10.2), or the definition of “Required Lenders,” “U.S. Required Lenders”
or any other provision of any Combined Loan Document specifying the number or
percentage of Lenders, Canadian Lenders or Combined Lenders required to
determine or redetermine the Global Borrowing Base, the U.S. Borrowing Base, the
Allocated U.S. Borrowing Base or the Allocated Canadian Borrowing Base or
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Combined Lender, (11) release any Loan Party from its Facility Guaranty
(except as expressly provided herein or in such Facility Guaranty), or limit its
liability in respect of such Facility Guaranty, without the written consent of
each Combined Lender, or (12) except as expressly provided herein, in the
Intercreditor Agreement or in the Security Documents, release all or any part of
the Collateral from the Liens of the Security Documents, without the written
consent of each Combined Lender; provided, further, that no such agreement shall
(i) change any provision regarding when determinations of the Global Borrowing
Base and the U.S. Borrowing Base are required pursuant to Section 2.7, (ii)
postpone or defer scheduled Global Borrowing Base or U.S. Borrowing Base
redeterminations pursuant to Section 2.7, or (iii) change any provision
regarding remedies for a Global Borrowing Base Deficiency or a U.S. Borrowing
Base Deficiency pursuant to Section 2.10, without the written consent of the
Required Lenders; provided further that no such agreement shall amend, waive,
modify or otherwise affect the rights or duties of any Agent (as defined herein
and in the Canadian Credit Agreement) or any Issuing Bank (as defined herein and
in the Canadian Credit Agreement) without the prior written consent of such
Agent (as defined herein and in the Canadian Credit Agreement) or any Issuing
Bank (as defined herein and in the Canadian Credit Agreement), as the case may
be; provided further that the Global Administrative Agent shall have the right
to execute and deliver any release of Lien (or other similar instrument) without
the consent of any Lender to the extent such release is required to permit a
Loan Party to consummate a transaction permitted by this Agreement or the other
Combined Loan Documents.

80

--------------------------------------------------------------------------------




Section 10.3 Expenses; Indemnity; Damage Waiver.
 
(a) Borrower shall pay (13) all reasonable legal, printing, recording,
syndication, travel, advertising and other reasonable out of pocket expenses
incurred by the Global Administrative Agent, the Arranger and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Global Administrative Agent and the Arranger, in connection with the syndication
of the credit facilities provided for herein, the preparation, execution,
delivery and administration of this Agreement, the Loan Documents and each other
document or instrument relevant to this Agreement or the Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (14) all reasonable out of-pocket expenses incurred by an Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (15) the filing,
recording, refiling or rerecording of the Mortgages, the Pledge Agreement and
the other Security Documents and/or any Uniform Commercial Code financing
statements relating thereto and all amendments, supplements and modifications
to, and all releases and terminations of, any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of the Mortgages, the Pledge
Agreement and the other Security Documents, and (16) all out-of-pocket expenses
incurred by the Agents, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Agents, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

81

--------------------------------------------------------------------------------




(b) Borrower and Parent shall jointly and severally indemnify the Agents, each
Issuing Bank, the Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of ((17) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Financing Transactions or any other transactions
contemplated hereby, (18) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (19) any actual or alleged presence or release of Hazardous Materials
on or from any Mortgaged Property or any other property currently or formerly
owned or operated by any Loan Party, or any Environmental Liability related in
any way to any Loan Party, or (20) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity and release shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT
IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL).

82

--------------------------------------------------------------------------------




(c) To the extent that Borrower and Parent fail to pay any amount required to be
paid by Borrower and Parent to the Global Administrative Agent or an Issuing
Bank under paragraph (a) or (b) of this Section, each Lender severally agrees to
pay to the Global Administrative Agent or such Issuing Bank, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Global Administrative Agent or such Issuing Bank in its
capacity as such.


(d) To the extent permitted by applicable law, neither Borrower nor Parent shall
assert, and each hereby waive, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Financing Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.


(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
 
Section 10.4 Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that neither Borrower nor Parent may assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of the Global Administrative Agent, each Issuing Bank and
each Combined Lender (and any attempted assignment or transfer by Borrower or
Parent without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Global Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (21) except in
the case of an assignment to a Lender or a Lender Affiliate, each of Borrower
(unless an Event of Default has occurred and is continuing) and the Global
Administrative Agent (and, in the case of an assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its LC Exposure, the
Issuing Banks) must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld), (22) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Global Administrative Agent) shall be in
increments of U.S.$1,000,000 and not less than U.S.$5,000,000 unless each of
Borrower (unless an Event of Default has occurred and is continuing) and the
Global Administrative Agent otherwise consent, (23) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments or Loans in conformity with the Intercreditor
Agreement, (24) the parties to each assignment shall execute and deliver to the
Global Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of U.S.$3,500, (25) the assignee, if it shall not
be a Lender, shall deliver to the Global Administrative Agent an Administrative
Questionnaire, and (26) after giving effect to any assignment hereunder, the
assigning Lender shall have a Commitment of at least U.S.$5,000,000 unless each
of Borrower and the Global Administrative Agent otherwise consents; and
provided further that any consent of Borrower otherwise required under this
paragraph shall not be required if an Event of Default under Section 8.1 has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and to the other Loan Documents and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement and the other Loan Documents (and, in the case
of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17, Section 2.18, Section 10.3 and be subject to the
terms of Section 10.12). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
 
83

--------------------------------------------------------------------------------


 
(c) The Global Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in Dallas, Texas, a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, Parent, the Global Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement and the other Loan Documents, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, Parent,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Global Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register and will
provide prompt written notice to Borrower of the effectiveness of such
assignment. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
 
84

--------------------------------------------------------------------------------


 
(e) Any Lender may, without the consent of Borrower, Parent, the Global
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (27) such Lender’s
obligations under this Agreement shall remain unchanged, (28) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (29) Borrower, Parent, the Global Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the second proviso to Section 10.2(b) that affects such
Participant. Subject to paragraph (f) of this Section, Borrower and Parent agree
that each Participant shall be entitled to the benefits of Section 2.15, Section
2.16 and Section 2.17 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.8 and Section 10.12 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
 
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15, Section 2.16 or Section 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.17(e) as though it
were a Lender.


(g) Any Lender may at any time pledge or assign a Lien in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or, in
the case of a Lender organized in a jurisdiction outside of the United States, a
comparable Person, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.5 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank, the Arranger or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 2.15, Section
2.16, Section 2.17, Section 2.18, Section 10.3 and Section 10.12and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
 
85

--------------------------------------------------------------------------------


 
Section 10.6 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the Global
Administrative Agent and when the Global Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 10.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each of the Agents, the Issuing Banks, the Lenders and their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Loan Party against any and all the obligations of
Borrower or Parent now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured; provided,
however, that any such set off and application shall be subject to the
provisions of Section 2.18. 
 
Section 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
(b) BORROWER AND PARENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST
BORROWER OR PARENT OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.


86

--------------------------------------------------------------------------------


 
(c) BORROWER AND PARENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT THEY MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH THEY
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
vv) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND ww) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
87

--------------------------------------------------------------------------------


 
Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12 Confidentiality. Each of the Agents, the Issuing Banks, and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed xx) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), yy) to the extent requested
by any regulatory or self-regulatory authority, zz) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, aaa)
to any other party to this Agreement, bbb) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, ccc) subject to an agreement containing provisions substantially the
same as those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any Hedging Agreement, ddd) with the consent of Borrower or eee) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section by any Person or (2) becomes available to any
Agent, any Issuing Bank or any Lender on a non-confidential basis from a source
other than Borrower, Parent or any of their Affiliates. For purposes of this
Section, “Information” means all information received from Borrower, Parent or
their Affiliates relating to the Loan Parties or their business, other than any
such information that is available to any Agent, any Issuing Bank or any Lender
on a non-confidential basis prior to disclosure by Borrower, Parent or any of
their Affiliates; provided that, in the case of information received from
Borrower or Parent after the date of this Agreement, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower and
the Guarantors to a Lender, any Issuing Bank or any Agent under this Agreement
or any Loan Document shall be subject to the limitation that payments of
interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to such Lender, such Issuing Bank or
Agent limiting rates of interest which may be charged or collected by such
Lender, such Issuing Bank or Agent. Accordingly, if the transactions
contemplated hereby or thereby would be illegal, unenforceable, usurious or
criminal under laws applicable to a Lender, any Issuing Bank or any Agent
(including the laws of any jurisdiction whose laws may be mandatorily applicable
to such Lender or Agent notwithstanding anything to the contrary in this
Agreement or any other Loan Document then, in that event, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
agreed as follows:


88

--------------------------------------------------------------------------------


 
(a) the provisions of this Section shall govern and control;
 
(b) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement or any Loan Document or otherwise in connection with this
Agreement or any Loan Document by such Lender, such Issuing Bank or such Agent
shall under no circumstances exceed the maximum amount of interest allowed by
applicable law (such maximum lawful interest rate, if any, with respect to each
Lender, each Issuing Bank and the Agents herein called the “Highest Lawful
Rate”), and any excess shall be cancelled automatically and if theretofore paid
shall be credited to Borrower by such Lender, such Issuing Bank or such Agent
(or, if such consideration shall have been paid in full, such excess refunded to
Borrower);


(c) all sums paid, or agreed to be paid, to such Lender, such Issuing Bank or
such Agent for the use, forbearance and detention of the indebtedness of
Borrower to such Lender, such Issuing Bank or such Agent hereunder or under any
Loan Document shall, to the extent permitted by laws applicable to such Lender,
such Issuing Bank or such Agent, as the case may be, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the actual rate of interest is uniform throughout the full term
thereof;


(d) if at any time the interest provided pursuant to this Section or any other
clause of this Agreement or any other Loan Document, together with any other
fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender, such Issuing
Bank or such Agent, exceeds that amount which would have accrued at the Highest
Lawful Rate, the amount of interest and any such fees or compensation to accrue
to such Lender, such Issuing Bank or such Agent pursuant to this Agreement or
such other Loan Document shall be limited, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender, such Issuing
Bank or such Agent pursuant to this Agreement or such other Loan Document below
the Highest Lawful Rate until the total amount of interest accrued pursuant to
this Agreement or such other Loan Document, as the case may be, and such fees or
compensation deemed to be interest equals the amount of interest which would
have accrued to such Lender or Agent if a varying rate per annum equal to the
interest provided pursuant to any other relevant Section hereof (other than this
Section) or thereof, as applicable, had at all times been in effect, plus the
amount of fees which would have been received but for the effect of this
Section; and


(e) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender, such Issuing Bank or such Agent would cause such Lender to charge
Borrower a criminal rate of interest, the Lenders, the Issuing Banks and the
Agents agree that they will not require the payment or receipt thereof or a
portion thereof which would cause a criminal rate of interest to be charged by
such Lender, such Issuing Bank or such Agent, as applicable, and if received
such affected Lender, such Issuing Bank or Agent will return such funds to
Borrower so that the rate of interest paid by Borrower shall not exceed a
criminal rate of interest from the date this Agreement was entered into.
 
89

--------------------------------------------------------------------------------


 
Section 10.14 Collateral Matters; Hedging Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to those Lenders or their
Affiliates which are counterparties to the Hedging Agreements on a pro rata
basis in respect of any Hedging Obligations of any Loan Party that are in effect
at such time as such Person (or its Affiliate) is a Lender, but only while such
Person or its Affiliate is a Lender; provided that it is the intention of the
Lenders that receipt of payment in respect of Hedging Obligations of any Loan
Party under any Hedging Agreement with a Combined Lender, or any Affiliate of a
Combined Lender from realization of any Collateral, shall be subject to the
terms of the Intercreditor Agreement and the Security Documents.
 
Section 10.15 Arranger; Other Agents. None of the Persons identified on the
facing page or the signature pages of this Agreement as the “Sole Book Manager
and Lead Arranger” or any future documentation agent or syndication agent shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement or any other Loan Document other than, except in the case of the
Arranger, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Arranger, any documentation agent or any syndication
agent shall have or be deemed to have any fiduciary relationship with any Lender
or any Loan Party. Borrower, Parent and each Lender acknowledge that they have
not relied, and will not rely, on any of the Arranger, any documentation agent
or syndication agent in deciding to enter into this Agreement or in taking or
not taking any action hereunder or under the Loan Documents.
 
Section 10.16 Intercreditor Agreement; Loan Documents. Each Lender on behalf of
itself and any Affiliate which is a counterparty to a Hedging Agreement
acknowledges and agrees that the Global Administrative Agent has entered into
the Intercreditor Agreement and the Security Documents on behalf of itself, the
other Agents, Lenders and Affiliates thereof that are parties to a Hedging
Agreement, and each of them (by their signature hereto or acceptance of the
benefits of the Security Documents) hereby agrees to be bound by the terms of
the Intercreditor Agreement and such Security Documents, acknowledge receipt of
copies of the Intercreditor Agreement and such Security Documents and consents
to the rights, powers, remedies, indemnities and exculpations given to the
Global Administrative Agent thereunder. For so long as the Intercreditor
Agreement shall be in effect, the terms and conditions of this Agreement and the
other Loan Documents are subject to the terms of the Intercreditor Agreement. In
the event of any inconsistency between this Agreement or any other Loan Document
and the terms of the Intercreditor Agreement, the Intercreditor Agreement shall
control. In the event of any inconsistency between this Agreement and the terms
of any other Loan Document (other than the Intercreditor Agreement), this
Agreement shall control.
 
Section 10.17 USA PATRIOT Act Notice. Each Lender hereby notifies Borrower and
Parent that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies Borrower and Parent,
which information includes the name and address of Borrower and Parent and other
information that will allow such Lender to identify Borrower and Parent in
accordance with the Act.
 
90

--------------------------------------------------------------------------------


 
Section 10.18 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[SIGNATURES BEGIN ON FOLLOWING PAGE]

91

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

       
STORM CAT ENERGY CORPORATION,
a corporation amalgamated under the laws of British Columbia
 
   
   
    By:   /s/ Paul Wiesner  

--------------------------------------------------------------------------------

Paul Wiesner,
Chief Financial Officer

 

       
STORM CAT ENERGY (USA) CORPORATION,
a Colorado corporation
 
   
   
    By:   /s/ Paul Wiesner  

--------------------------------------------------------------------------------

Paul Wiesner,
Secretary and Treasurer
   

 
[SIGNATURE PAGE TO U.S. CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------


 

       
JPMORGAN CHASE BANK, N.A.,
as Global Administrative Agent and as a Lender
 
   
   
    By:   /s/ J. Scott Fowler  

--------------------------------------------------------------------------------

J. Scott Fowler, Senior Vice President    

 


[SIGNATURE PAGE TO U.S. CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------


 